Exhibit 10.58

Dated the 4th day of November 2014

 

JOHN RONAN AND CASTLE COVE PROPERTY DEVELOPMENTS LIMITED

 

Landlord

HORIZON PHARMA SERVICES LIMITED

 

Tenant

HORIZON PHARMA PUBLIC LIMITED COMPANY

Guarantor

 

LEASE

 

Part First Floor (Rear), Connaught House, 1 Burlington Road, Dublin 4

 

EVERSHEDS

Solicitors

One Earlsfort Centre

Earlsfort Terrace

Dublin 2



--------------------------------------------------------------------------------

CONTENTS

 

 

1

DEFINITIONS:

  1   

2

INTERPRETATION

  8   

3

DEMISE

  9   

4

TENANT’S COVENANTS

  9   

5

LANDLORD’S COVENANTS

  25   

6

PROVISOS

  27   

7

TENANT’S BREAK OPTION

  31   

SCHEDULE 1

  33   

SCHEDULE 2

  38   

SCHEDULE 3

  45   

SCHEDULE 4

  48   

SCHEDULE 5

  49   

SCHEDULE 6

  52   



--------------------------------------------------------------------------------

THIS LEASE made the 4th day of November 2014

BETWEEN

 

(1)

JOHN RONAN of Dargle Cottage, Dargle, Enniskerry, Co Wicklow AND CASTLE COVE
PROPERTY DEVELOPMENTS LIMITED (registration number 406988) having its registered
office at c/o Cooney Carey, The Courtyard, Units 15-16 Carmanhall Road,
Sandyford, Dublin 18 (the “Landlord” which expression where the context so
admits shall include their respective successors in title, administrators and
assigns);

 

(2)

HORIZON PHARMA SERVICES LIMITED (registration number 412938) a limited liability
company having its registered office at 25/28 North Wall Quay Dublin 1 (the
“Tenant” which expression shall where the contract so admits or requires include
its successors in title, administrators and permitted assigns); and

 

(3)

HORIZON PHARMA PUBLIC LIMITED COMPANY (registration number 507678) a public
limited company having its registered office at 25/28 North Wall Quay Dublin 1
(the “Guarantor” which expression shall where the contract so admits or requires
include its successors in title, administrators and permitted assigns)

OPERATIVE PROVISIONS

 

1

DEFINITIONS:

In this Lease the following expressions shall have the following meanings:

 

“Arbitration Act”,

means the Arbitration Act 2010

“Basement”

means the basement of the Building shown on Plans 1 and 2 annexed to this Lease

“Base Rate”

the annual rate of interest for the time being chargeable under Section 22 of
the Courts Act 1981 or if there is no such rate the nearest corresponding rate

“BER Certificate”

 

“Block A”

A BER certificate as defined by the EPB Regulations

 

means the building shown on Plan 3 annexed to this Lease and thereon outlined in
blue

“Break Option Date”

the date which is the tenth (10th) anniversary of the Term Commencement Date.

“Building”

means the Building described in Part II of the Schedule 1

“Building Regulations”

the Building Regulations 1997 to 2013, the Building Control Regulations 1997 to
2014 and any Code of Practice for Inspecting and Certifying Buildings and Works
published from time to time in exercise of the powers conferred by the Building
Control Acts 1990 to 2014

 

1



--------------------------------------------------------------------------------

“Business Hours”

means the hours of 0700 hrs to 1900 hrs inclusive Monday to Friday excluding
bank holidays, or such other business hours as the Landlord (or its agent)
acting reasonably may notify to the Tenant in writing (which includes
communication by email) from time to time throughout the Term

“Capital Good”

has the meaning attributed to that term under Section 2 and Section 62(2) of the
VAT Act

“Capital Goods Record”

has the meaning attributed to that term under Section 64(12) of the VAT Act

“Car Spaces”

means the six (6) car parking spaces more particularly described in paragraph 2
Part IV of Schedule 1

“Common Areas”

means all such areas of the Building as are not for the time being let
separately or designed or intended to be let separately and the other facilities
which are designed or provided from time to time by the Landlord for common or
general use or benefit to the tenants in the Building including without
prejudice to the generality of the foregoing the main structure of the Building,
the Basement, car park ramp, service yards, roof, foundations, external walls,
internal load bearing walls and structural parts of the roof, ceilings and
floors, all party structures, office accommodation reserved in the Building for
staff employed for the management of the Building, any parts of the Building
reserved by the Landlord for the housing of plant, machinery and equipment,
bathroom facilities which are not included in any lease of part of the Building,
Conduits (except those exclusively serving any Lettable Area) entrance halls,
the Gym, the Reception, corridors, passages, lobbies, landings, staircases, the
lifts made available for use by the occupiers of the Building and other
amenities which are from time to time designated by the Landlord for the common
use of the tenants in the Building

“Conduits”

mean all sewers, drains, pipes, gullies, gutters, ducts, mains, watercourses,
channels, subways, wires, cables, conduits, flues and other conducting media of
whatsoever nature and kind

“Connected”

has the meaning set out in Section 97(3) of the VAT Act

 

2



--------------------------------------------------------------------------------

“Deed of Renunciation”

means a valid and effective renunciation of any statutory tenancy renewal rights
including any under the provisions of Section 4 of the Landlord and Tenant
(Amendment) Act 1994 as amended by Section 47 of the Civil Law (Miscellaneous
Provisions) Act 2008

“Easements Rights and Privileges”

means those specified in Part IV of the Schedule 1

“Enactment”

means every Act of Parliament and the Oireachtas and Law of the European
Community now or hereafter to be passed and every instrument directive
regulation and bye-law made thereunder which has force in Ireland

“EPB Regulations”

the European Union (Energy Performance of Buildings) Regulations 2012

EURIBOR”

“means:

(a)

the percentage rate per annum determined by the Banking Federation of the
European Union for the relevant interest period, displayed on the appropriate
page of the Telerate screen. If the agreed page is replaced or service ceases to
be available, the Landlord may specify another page or service displaying the
appropriate rate; or

(b)

(if no such rate is available for the relevant period) the arithmetic mean of
the rates (rounded up to five decimal places) as supplied to the Landlord at its
request, quoted by the reference banks to leading banks in the European
interbank market,

as of 11:00 a.m. (Brussels time) on the day which is two TARGET Days (ie. days
on which the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system is open for the settlement of payments in euro) before
the first day of the relevant interest period unless market practice differs in
the European interbank market, in which case on the day determined by the
Landlord in accordance with market practice in the European interbank market
(and if quotations would normally be given by leading banks in the European
interbank market on more than one day, the Quotation Day will be the last of
those days)

 

3



--------------------------------------------------------------------------------

“Exceptions and Reservations”

means those specified in Part III of Schedule 1

“First Floor Common Areas”

Means any Common Areas on the first floor of the Building.

“First Floor Lettable Areas”

means all such areas of the first floor of the Building as are for the time
being let separately or designed or intended to be let separately and excluding,
for the avoidance of doubt, all Common Areas

“First Service Charge”

means all costs and expenses which are at any time hereafter during the Term
properly expended, incurred or payable by the Landlord or to be expended,
incurred or paid in providing all or any of the services set out in Part II of
Schedule 2 and discharging the costs specified in Part III of Schedule 2

“Gale Days”

means 1st January, 1st April, 1st July and 1st October in every year

“Guarantor”

means the person(s) if any named as “Guarantor” at the commencement of this
Lease and any person(s) who during the Term covenant(s) with the Landlord in the
terms set out in Schedule 5 and references to “Guarantor” include where the
context so admits or requires the personal representatives, successors and
assigns of any such person(s)

“Group Company”

means any company which is a subsidiary or holding company of the Tenant and/or
within the same group of companies as the Tenant within the meaning of Section
155 of the Companies Act, 1963

“Gym”

means the gym located at Level Basement –1 of the Building comprising 1,216
square feet and shown hatched green on Plan 1 annexed to this Lease

“Gym Rent”

means the rent attributable to the Gym calculated at a rate of €25.00 (twenty
five euro) per square foot until the 1 August 2015 and, from that date and from
each fifth anniversary thereof, at a rate per square foot determined in
accordance with Schedule 2, Part I, paragraph 11 on each such review date.

“Insurance Rent”

means in respect of any period for which the same is required to be calculated
the Tenant’s Proportion of the aggregate of the following costs:

a)

The cost properly incurred in insuring the Building against the Insured Risks
for the relevant period for the full reinstatement cost of the Building
including but not limited to the cost of the following:

(i)

architects, engineers and quantity surveyors and other professional fees and
incidental expenses properly incurred (including VAT thereon);

 

4



--------------------------------------------------------------------------------

(ii)

the costs of shoring up, hoarding, demolishing, site clearing and similar
expenses;

(iii)

any fees or charges on the submission of an application for planning permission
and compliance with Building Regulations and any costs which might be properly
incurred in complying with any other Enactment in carrying out all demolition,
reinstatement and repair work;

(iv)

fire brigade and other emergency services;

(v)

a reasonable provision for inflation; and

(vi)

all stamp duty and other taxes or duties exigible on any contract or agreement
as may be entered into relative to the demolition, reinstatement and repair
work;

(b)

The reasonable and proper cost of employing the Landlord’s Surveyor to determine
the reinstatement value of the Building as often as is reasonably necessary but
not more than once in any twelve month period.

(c)

Any amount which the Landlord may expend in maintaining and effecting insurance
in respect of not less than four years loss of rent and First Service Charge and
Second Service Charge having regard to potential increases or decreases of rent
in accordance with Clause 3 and with any addition to the sum insured as the
Landlord may decide in respect of VAT.

(d)

Any cost of effecting and maintaining insurance covering the public liability,
property owners liability and employers liability in relation to the Premises
and anything done therein and insurance in respect of fire brigade charges.

 

5



--------------------------------------------------------------------------------

(e)

(Without prejudice to all other provisions in this Lease relating to the
vitiation of any policy of insurance) any amount which the Landlord may expend
in paying all additional premiums and any other amounts on any policy or
policies of insurance as a result of anything done or omitted by the Tenant.

(f)

Any amount equivalent to the total of all excess sums which the insurers are not
liable to pay out on any insurance claim in respect of any of the policies of
insurance mentioned in this definition and which the Landlord has expended in
replacing the damaged or destroyed parts of the Premises.

(g)

Any professional fees relating to insurance including fees for insurance
valuations carried out at reasonable intervals and all fees and expenses payable
to advisers in connection with effecting and maintaining insurance policies and
handling claims required from time to time throughout the Term for reasons of
good estate management.

(h)

Any amount which the Landlord may expend in effecting and maintaining any other
policy or policies of insurance which the Landlord may acting reasonably deem
necessary in the interests of good estate management

“Insured Risks”

means loss, damage or destruction whether total or partial caused by fire,
explosion, lightning, impact, earthquake, aircraft and articles dropped
therefrom, flood, storms and tempest, terrorism, riot and civil commotion and
malicious damage or bursting or overflowing of water tanks, apparatus and pipes,
subsidence and such other risks as the Landlord may from time to time in its
reasonable discretion consider prudent or desirable to insure subject to such
exclusions and limitations as are from time to time imposed by the insurers

“Landlord’s Specification”

means the specification detailed in the document attached at Schedule 4

“Lettable Areas”

means all such areas of the Building as are for the time being let separately or
designed or intended to be let separately and excluding, for the avoidance of
doubt, all Common Areas

“this Lease”

means this Lease and any document which is made supplemental to it

 

6



--------------------------------------------------------------------------------

“Nearby Property”

any land premises or building which adjoins neighbours or is in the vicinity of
the Premises including (if applicable) any building or development of which the
Premises is part

“Permitted Use”

means use as offices with associated parking

“Planning Acts”

means the Planning and Development Acts, 2000 to 2014

“Plans”

means the plans attached hereto

“Premises”

means the premises described in Part I of Schedule 1

“Prescribed Rate”

the rate per cent per day for the time being chargeable under section 1080 of
the Taxes Consolidation Act 1997 (or such other periodic rate of interest as may
from time to time be chargeable upon arrears of tax) or if the Landlord shall so
elect the rate of 10% per annum

“Quotation Day”

means in relation to any period the day on which quotations for deposits in euro
for delivery on the first day of such period would ordinarily be given provided
that if for any period quotations would ordinarily be given on more than one
date the Quotation Date shall be the last of those days

“Reception”

means the main reception area comprising 2,195 (two thousand one hundred and
ninety five) square feet on the upper ground floor of the Building shown shaded
pink on Plan 4 annexed to this Lease and forming part of the Common Areas

“Reception Rent”

means the rent attributable to the Reception calculated at a rate of €50.00
(fifty euro) per square foot until 1 August 2015 and, from that date and from
every fifth anniversary thereof, at a rate per square foot determined in
accordance with the Schedule 2, Part I, paragraph 11 on each such review date.

“Rent Commencement Date”

means          day of                      2014

“Safety File”

means the file to be maintained pursuant to the Safety Health and Welfare at
Work (Construction) Regulations 2006 to 2013

“Second Service Charge”

Means all costs and expenses which are at any time during the Term properly
expended, incurred or payable by the Landlord or to be expended, incurred or
paid in providing all or any of the services set out in Part II of Schedule 6
and discharging the costs specified in Part III of Schedule 6.

 

7



--------------------------------------------------------------------------------

“Tenant’s Proportion”

means the proportion which the net lettable floor area of the Premises (which is
agreed as being 10,266 square feet (ten thousand two hundred and sixty six
square feet)) bears to the net lettable floor area of all lettable areas of the
Building and calculated in accordance with the Measurement Practice and Guidance
Notes issued by the Irish Auctioneers and Valuers Institute and the Society of
Chartered Surveyors in the Republic of Ireland

“Tenant’s Share”

means the proportion which the net lettable floor area of the Premises (which is
agreed as being 10,266 square feet (ten thousand two hundred and sixty six
square feet)) bears to the net lettable floor area of all First Floor Lettable
Areas and calculated in accordance with the Measurement Practice and Guidance
Notes issued by the Irish Auctioneers and Valuers Institute and the Society of
Chartered Surveyors in the Republic of Ireland

“Term”

means the term of fifteen (15) years commencing on (and including) the Term
Commencement Date and expiring on the              day of

“Term Commencement Date”

means          day of                      2014

“Utilities”

means water, drainage, gas, electricity, soils and waste of all kinds, telephone
and other communication systems, and any other services

“VAT”

means Value Added Tax or any tax of a similar nature that may be substituted for
it

“VAT Act”

means the Value Added Tax Consolidation Act 2010 as amended, re-enacted or
extended from time to time

 

2

INTERPRETATION

In this Lease:

 

  (a)

Unless the context otherwise requires words importing the singular include the
plural and vice versa and words importing one gender include both other genders;
any references to a schedule is to a schedule to this Lease; and references to
clauses or sub-clauses are to clauses or sub-clauses of this Lease.

 

  (b)

References to a month or months are to a calendar month or months.

 

  (c)

Where a party comprises more than one person covenants and obligations of that
party take effect as joint and several covenants and obligations.

 

8



--------------------------------------------------------------------------------

  (d)

Any right of (or covenant to permit) the Landlord to enter on the Premises shall
also be construed as entitling the Landlord to remain on the Premises with or
without equipment and permitting such right to be exercised by all persons
properly authorised by the Landlord.

 

  (e)

The last year of the Term includes the final year of the Term if it shall
determine otherwise then by effluxion of time and references to the expiry of
the Term include such other determination.

 

  (f)

Reference to any statute or statutes (whether specifically named or not) or to
any sections or sub-sections therein shall include any amendments or
re-enactments thereof from time to time in force and all statutory instruments,
orders, notices, regulations, directions, bye-laws, permissions and plans from
time to time made issued or given thereunder or deriving validity therefrom.

 

  (g)

The titles or headings appearing in this Lease are for reference only and shall
not affect its construction or interpretation.

 

3

DEMISE

In consideration of the rents reserved by this Lease and of the covenants on the
part of the Tenant contained in this Lease the Landlord demises unto the Tenant
ALL THAT the Premises together with the Easements Rights and Privileges but
excepting and reserving unto the Landlord the Exceptions and Reservations TO
HOLD the Premises unto the Tenant for the Term YIELDING AND PAYING therefor
during the Term:

 

3.1

FIRSTLY the initial yearly rent of €482,970.00 (four hundred and eighty two
thousand, nine hundred and seventy euro) per annum being €461,970.00 (four
hundred and sixty one thousand nine hundred and seventy euro) per annum in
respect of the office premises and €21,000.00 (twenty one thousand euro) per
annum in respect of the Car Spaces (subject to review in accordance with
Schedule 3) to be paid as and from the Rent Commencement Date by four equal
quarterly payments in advance on the Gale Days the first payment to be made on
the date of this Lease;

 

3.2

SECONDLY by way of additional rent the Tenant’s Proportion of the First Service
Charge payable at the times and in the manner set out in Schedule 2;

 

3.3

THIRDLY by way of additional rent the Insurance Rent from time to time payable
within fourteen (14) days of demand

 

3.4

AND FOURTHLY by way of additional rent the Tenant’ s Share of the Second Service
Charge payable at the times and in the manner set out in Schedule 6;

 

 

in each case to be paid (at the option of the Landlord exercisable on any number
of occasions) either by standing order, credit transfer, direct debit mandate or
cheque.

 

4

TENANT’S COVENANTS

The Tenant hereby covenants with the Landlord throughout the Term:

 

4.1

Pay Rent, First Service Charge, Second Service Charge and Insurance Rent

 

 

To pay the rents and the reviewed rents hereby reserved on the days and in
manner aforesaid without deduction counterclaim or set-off.

 

4.2

Pay Value Added Tax

 

9



--------------------------------------------------------------------------------

  4.2.1

To pay (on receipt of proper VAT invoices) and keep the Landlord indemnified
against all VAT which may from time to time be properly charged on the rents and
/ or any other monies payable under this Lease.

 

  4.2.2

The Landlord has exercised its option to tax (the “Landlord’s Option to Tax”)
the rents payable under this Lease pursuant to Section 97 of the VAT Act. The
Tenant shall pay to the Landlord any VAT properly chargeable on the rents and
any other payments reserved or payable pursuant to this Lease subject to receipt
of a proper VAT invoice.

 

  4.2.3

At any time during the Term the Landlord may terminate the Landlord’s Option to
Tax in respect of this Lease and shall notify each termination forthwith to the
Tenant.

 

  4.2.4

Where at any time during the Term the Landlord has terminated the Landlord’s
Option to Tax, the Landlord may thereafter from time to time during the Term
exercise the Landlord’s Option to Tax the rents payable under this Lease by
giving notice to the Tenant pursuant to Section 97(1)(c)(ii) and where such
notice is given the Tenant shall thereafter pay to the Landlord (on receipt of
proper VAT invoices), all VAT on the rents properly payable under this Lease.

 

  4.2.5

Where, during the Term, a situation arises where the Landlord from time to time
and the Tenant from time to time become connected persons within the meaning of
VAT Act and the Tenant has less than 90% VAT recovery such that the Landlord
suffers a deductibility adjustment under VAT Act, then the Tenant will
reimburse, and indemnify the Landlord on a net of tax basis, the amount of the
deductibility adjustment. In the event of a later refund or credit to the
Landlord from the Revenue Commissioners of any sum or part thereof paid by the
Tenant pursuant to this clause or clause 4.18.9 the Landlord shall pay such sum
or part thereof as appropriate so received to the Tenant within 14 days of
receipt. For the purposes of this clause 4.2.5 “Tenant” shall mean the party who
has made the actual payment to the Landlord pursuant to this clause or to clause
4.18.9 and not (unless paid by same) any successor in title to the Tenant. The
Landlord further acknowledges and agrees that where the Landlord’s Option to Tax
is terminated the Landlord shall during the term of this lease avail in so far
as it is able of the next opportunity to re-exercise the Landlord’s Option to
tax and shall use reasonable endeavours to procure that any claim for a credit
or refund of VAT due to the Landlord as a result of such re-exercise is
processed expeditiously.

 

  4.2.6

Notwithstanding any other provision of this Lease, the Landlord agrees that
strictly subject to the Tenant providing it with a valid authorisation under
Section 56(3) of the VAT Act, it shall (i) apply the zero rate of VAT to the
rents and to any other payments reserved or payable by the Tenant pursuant to
this Lease; and (ii) provide the Tenant with a valid VAT invoice in accordance
with Chapter 2, Part 9 of the VAT Act in respect of any taxable supplies made by
it to the Tenant. If the Landlord charges VAT incorrectly in respect of any
taxable supplies made by it to the Tenant, the Landlord and the Tenant agree
that they will, in a timely manner, take such action as may be necessary to
ensure that a correct invoice is issued. However, in the event that the Landlord
has not been furnished with an authorisation under Section 56(3) of the VAT Act
as aforesaid at any time, it shall be entitled to apply the full rate of VAT
applicable to the said rents or other payments.

 

  4.2.7

The landlord covenants that it is at the date of the execution of this Lease,
and shall continue to be, an accountable person for the purposes of Part 2, of
the VAT Act.

 

10



--------------------------------------------------------------------------------

  4.2.8

In the event of an agreed surrender of this Lease for any reason (excluding by
way of forfeiture or ejectment), and if at the date of such agreed Surrender (if
any) either the Tenant or one of its predecessors in title has created a Capital
Good in respect of the Premises the Landlord shall agree at that time to
co-operate with the Tenant and may if, reasonable, enter into an agreement in
writing to become responsible for any such Capital Good from the date of the
surrender of this Lease in accordance with Section 64(7) of the VAT Act and if
applicable the Tenant shall issue to the Landlord a copy of the Tenant’s Capital
Goods Record in accordance with Section 64(7) of the VAT Act PROVIDED ALWAYS
that the Landlord shall not be required to enter into such an agreement in
circumstances where becoming responsible for the refurbishment Capital Good
would cause an irrecoverable VAT cost for the Landlord (either as a VAT clawback
or a VAT payment obligation).

 

4.3

Interest on late payments

Without prejudice to any other right or remedy or power contained in this Lease
otherwise available to the Landlord, in the event that any of the rents
hereinbefore reserved (whether formally demanded or not) or any other sums
payable by the Tenant to the Landlord under this Lease are not received by the
Landlord within fourteen (14) days after the due date for payment, to pay
interest on such rent or sum at the Prescribed Rate calculated for the period
commencing on the due date for payment and ending on the date the rent or sum is
received by the Landlord (both before and after any judgement).

 

4.4

Pay Rates and Outgoings

 

  4.4.1

To pay and discharge all rates water rates taxes duties charges assessments
impositions burdens and outgoings of an annual or recurring nature and also of a
non-annual or non-recurring nature where the same are legally chargeable against
the Tenant or occupier and whether Parliamentary or Local or of any other
description that may be assessed charged or imposed upon the Premises or the
owner or occupier in respect thereof during the Term (excluding any tax payable
by the Landlord upon any of the rent herein received or occasioned by any
disposition of or dealing with the reversion of this lease or any capital or
income taxes payable by the Landlord) and to refund to the Landlord any such
amounts paid by it in respect of the Premises PROVIDED THAT no VAT shall be
payable by the Tenant to the Landlord solely under this clause 4.4.1 but, for
the avoidance of doubt, this proviso shall not affect the Tenant’s liability to
pay VAT in accordance with clauses 4.2, 4.18 or any other provision in this
lease.

 

  4.4.2

To be solely responsible for and promptly pay all charges for water gas
electricity or heat (if any) or any other utility used or consumed in the
Premises during the Term but so that the Landlord shall not be liable in any
event for any interruption or failure in the supply of any such utilities to the
Premises.

 

4.5

Comply with Enactments

At its own expense to observe and comply with all Enactments and to do and
execute all such works as are or shall be at any time during the Term under or
by virtue of all Enactments and by any local or other authority directed or
required to be done or executed in respect of the Premises or any part thereof
whether by the owner or occupier thereof and to indemnify and keep the Landlord
indemnified against all or any claims demands and liability in respect thereof.

 

4.6

Alterations

 

  4.6.1

Not to erect or to permit or suffer to be erected any new building upon the
Premises or to make or to permit or suffer to be made any external or structural
alteration in or addition whatsoever to the Premises;

 

11



--------------------------------------------------------------------------------

  4.6.2

(Without prejudice to Clause 4.6.1) not without the previous consent in writing
of the Landlord (such consent not to be unreasonably withheld or delayed) to
make any other alterations or additions to the Premises or any alterations or
additions to any Landlord’s fixtures, fittings or equipment or the Conduits.

 

  4.6.3

(Without prejudice to Clause 4.6.1) not without the previous consent in writing
of the Landlord (not to be unreasonably withheld or delayed) to erect any
partitioning or carry out any other internal non-structural alteration within
the Premises and any such erection or alteration for which consent is granted
shall be carried out in accordance with plans and specifications to be first
approved by and to the reasonable satisfaction in all respects of the Landlord’s
Architects or Surveyors and the Tenant shall pay the reasonable charges for such
Architects or Surveyors and of the Landlord’s Solicitors incurred for each such
consent.

 

  4.6.4

To furnish to the Landlord on completion of any permitted alterations
certificates of compliance with or exemption from all relevant planning and
building control legislation from competent and suitably professionally
qualified persons acceptable in accordance with prudent conveyancing standards
such certificates to be in the form then currently approved by the Law Society
of Ireland.

 

  4.6.5

It shall be reasonable for the Landlord to impose as a condition of any consent
granted pursuant to this Clause 4.6 that the Tenant shall reinstate the Premises
at the expiration or sooner determination of the Term to its condition prior to
any alterations being carried out or if so required by the Landlord in
accordance with the Landlord’s Specification.

 

  4.6.6

Without prejudice to the generality of Clause 4.5:

 

  (a)

if the original of the Safety File for the Premises is provided to the Tenant on
the request of the Tenant, to maintain and keep safe the Safety File and to
amend and update the Safety File when necessary in respect of any alterations
carried out by the Tenant from time to time, and to furnish the original Safety
File to the Landlord upon request if required by the Landlord in connection with
a dealing relating to the Landlord’s interest in the Premises; or

 

  (b)

in the event that the Safety File for the Premises is retained elsewhere or
forms part of the Safety File for the Building, to provide to the Landlord
within thirty (30) days of any such alterations all information and
documentation required to allow the Landlord to amend and update the Safety File
when necessary in respect of any alterations carried out by the Tenant from time
to time.

 

  4.6.7

The Landlord may as a condition to giving any consent under any of the
sub-clauses in this clause 4.6 or where the provisions of this clause 4.6 are
deemed to apply require the Tenant to enter into such covenants and licences, to
provide and maintain such insurances and to comply with such requirements as the
Landlord shall reasonably require in relation to the execution of any works,
their repair and maintenance and their removal and the reinstatement of the
Premises on termination of the Term or otherwise and any consent under or by
virtue of any of the sub-clauses in this clause 4.6 shall be subject to the
Tenant complying with the Planning Acts (including Building Regulations) and any
other applicable Act.

 

4.7

Not To Avoid Insurance

 

  4.7.1

Not to knowingly do or permit or suffer upon or bring or suffer to be brought on
to the Premises any matter or thing or article which shall or may cause the
policy or policies for the insurance of the Premises or of any adjoining or
neighbouring premises or any part thereof to become void or voidable or the
premium or

 

12



--------------------------------------------------------------------------------

 

premiums payable in respect of the said policy or policies to be increased above
the ordinary or common rate applicable to the Premises or any adjoining or
neighbouring premises and if the premium or premiums are so increased or if the
Landlord so incurs expenses in the renewal of any policies as a result of the
Tenant’s breach to pay the same to the Landlord on demand;

 

  4.7.2

In the event of the Premises, or any other premises in the Building or any part
thereof being destroyed or damaged from or by any of the Insured Risks and the
whole or part of the insurance money in respect of the same being irrevocably by
reason solely or in part then and in every such case the Tenant shall forthwith
pat to the Landlord the whole or (as the case may require) a fair proportion of
the cost of rebuilding and reinstating the Premises and any other premises in
the Building in respect of which the Landlord’s insurance shall be vitiated by
the act, neglect or default of the Tenant.

 

4.8

Repair Maintain and Keep Tidy

 

  4.8.1

To repair maintain, renew and keep in good and substantial repair and condition
the Premises and, as often as may be necessary, to reinstate or renew any part
of parts of the Premises and as and when necessary, to replace any Landlord’s
fixtures and fittings in the Premises which become beyond repair, excluding
damage by any Insured Risk (unless the insurance money shall have been rendered
irrecoverable or insufficient in whole or in part due to the act, neglect or
default of the Tenant or of any person deriving title under or through it or
their respective servants, agents or invitees).

 

  4.8.2

To keep the Premises clean and tidy and free from deposits of material or refuse
and not to bring or keep or suffer to be brought or kept on the Premises or any
part of any of them any dump or rubbish or scrap heap or anything which in the
opinion of the Landlord is or may become unclean, unsightly, noisome or
offensive or liable to detract from the quality, amenity or reputation of the
Building or any adjoining premises of the Building as a high quality office and
so often as it shall be necessary or desirable to remove from the Premises all
such refuse rubbish and scrap which may accumulate or be there.

 

4.9

Decoration

Without prejudice to the generality of the clauses 4.8.1 and 4.8.2 above to
paint with two coats at least of good quality paint all the interior of the
Premises as are usually painted in a good and workmanlike manner such painting
of the inside parts to be carried out not less than once in every fifth year of
the Term the last such painting to be in the year immediately preceding the
termination of this Lease and at the same time with every said inside painting
to paper grain and varnish and colour such parts of the inside of the Premises
as are usually or have been previously papered grained varnished or coloured.

 

4.10

Permit Inspection

 

  4.10.1

To permit the Landlord and its agents and workmen with all necessary appliances
to enter upon the Premises at all reasonable times after giving not less than 24
hours prior written notice (save in the case of emergency when no notice shall
be required) to the Tenant for the purpose of viewing the condition thereof
taking a schedule of the fixtures and fittings therein inspecting any works in
progress or of exercising any of the rights described in Part III of Schedule 1
and upon written notice given by the Landlord to execute any repairs lawfully
required by such notice for which the Tenant is liable under the provisions
hereof and if the Tenant shall not execute such repairs within 21 days of the
date of the service upon it of such notice (or if there is any emergency then
within such lesser period as may be reasonably practicable but in such event
without any delay whatsoever) the Landlord may itself execute such

 

13



--------------------------------------------------------------------------------

 

repairs and the costs incurred by it in so doing shall be paid by the Tenant to
the Landlord upon demand and shall be a debt recoverable from the Tenant by the
Landlord in any court of competent jurisdiction;

 

  4.10.2

To pay to the Landlord on demand all fees and expenses vouched and properly
incurred by the Landlord and / or its servants and agents in connection with the
preparation of any notice pursuant to this sub-clause whether during or after
the expiration or sooner determination of the Term.

 

4.11

Permit Landlord’s Works

 

  4.11.1

To permit the Landlord and all persons authorised by it and their officers
employees agents contractors licensees and workmen at all reasonable times after
reasonable prior notice (except in case of emergency when no notice shall be
required) to enter (and if necessary to erect and maintain equipment and
scaffolding) upon the Premises with all necessary appliances:

 

  (a)

to execute repairs, alterations, painting, redecoration or other work to the
Premises or any other part of the Building; and

 

  (b)

for the purpose of inspecting, repairing, renewing, cleansing, emptying,
maintaining or protecting any Conduits in under or over the Premises in
connection with or for the accommodation of any adjoining or neighbouring
premises.

 

in either case the person or persons exercising such rights making good or
paying compensation for any damage (other than consequential loss or damage)
thereby occasioned to the Premises or any Tenant’s fixtures and fittings.

 

4.12

Nuisance

Not to carry on or permit or suffer to be carried on upon any part of the
Premises any offensive or noisy trade business manufacture or occupation or
permit or suffer the Premises to be used for any illegal purposes nor to do or
permit or suffer to be done in or upon the Premises anything which in the
opinion of the Landlord may be a nuisance annoyance or disturbance or to cause
damage or interference to the beneficial occupation of the occupants of the
Building and to diligently and expeditiously execute all such works as soon as
possible as may be necessary for abating any such nuisance in obedience to a
notice lawfully served by a local or public authority or pursuant to any court
order or in obedience to any notice properly served by the Landlord pursuant to
this Clause 4.12 and in default thereof to pay to the Landlord all reasonable
and properly vouched costs charges and expenses which may be incurred by the
Landlord in abating such nuisance in respect of the Premises.

 

4.13

Prevent Encroachment

To use all reasonable endeavours to prevent any easement or right belonging to
or used with the Premises from being obstructed or lost and not to allow any
encroachment to be made or easements to be acquired on under or over the
Premises and to give notice to the Landlord forthwith of any encroachment which
might have that effect and to join in at the cost of the Landlord with any
objection or proceedings which the Landlord may take in respect of such
encroachment.

 

4.14

Signs

 

  4.14.1

Not to paint fix or exhibit or permit or suffer to be painted fixed or exhibited
so as to be visible from outside the Premises any advertisement notice sign
placard hoarding name or writing to or upon any part of the exterior of the
Premises or on or in the windows or external walls of the Premises or upon any
entrance doors thereof, save

 

14



--------------------------------------------------------------------------------

 

that the Tenant may, with the prior consent in writing of the Landlord (not to
be unreasonably withheld), display and maintain in the lift lobby on the first
floor of the Building immediately outside the Premises, and on the board in the
Reception maintained for that purpose and any other tenant directories
maintained by the Landlord in the Building or the curtilage thereof, a
name-plate or sign showing the usual trade name of every permitted occupier of
the Premises and may install signage identifying the Tenant’s car spaces in the
Basement PROVIDED ALWAYS that in connection with any such consent which may be
given as aforesaid any necessary consent of the appropriate authorities under
any planning or other legislation be also first obtained by the Tenant.

 

  4.14.2

Not to hang or place or exhibit or permit or suffer to be hung or placed or
exhibited any goods outside the Premises or the entrance doors or display
windows of the Premises.

 

  4.14.3

Not to install any blinds or curtains in the windows of the Premises or to
substitute such blinds or curtains from time to time without first obtaining the
prior written consent of the Landlord.

 

4.15

Aerials

Not without the prior written consent of the Landlord (not to be unreasonably
withheld) to erect or permit the erection of any television or radio or
telecommunication receiving aerials or antennae or other apparatus on the
exterior of the Premises.

 

4.16

Reletting Signs and Viewing

 

  4.16.1

To permit the Landlord during the six months immediately preceding the
expiration of the Term to affix and retain without interference to or upon any
part of the Premises (but so as not unduly to obscure the windows thereof or
interfere with the Tenant’s use thereof) a notice for reletting the same and
during the said six months to permit persons with written authority from the
Landlord or its agents at reasonable times of the day (upon reasonable prior
written notice) to view the Premises;

 

  4.16.2

To permit upon reasonable prior written notice at all reasonable times during
the Term hereof prospective purchasers of or dealers in or agents instructed in
connection with the sale of the Landlord’s reversion or of any interest superior
to the Term to view the Premises without interruption provided the same are
authorised in writing by the Landlord or its agent.

 

4.17

Cost of notices and consents

To give immediate notice thereof to the Landlord of any notice or claim
affecting the Premises and to pay all costs charges and expenses (including
Solicitors’ costs and surveyors’ fees) vouched and properly incurred by the
Landlord:

 

  4.17.1

for the purpose of or incidental to or in contemplation of the preparation and
service of a notice under Section 14 of the Conveyancing and Law of Property Act
1881 requiring the Tenant to remedy a breach of any of the covenants herein
contained notwithstanding forfeiture for such breach shall be avoided otherwise
than by relief granted by the Courts;

 

  4.17.2

in connection with the enforcement (whether during or after the expiry of the
Term) of the Tenant’s obligations under this Lease including the preparation and
service of all notices and schedules of dilapidations;

 

  4.17.3

in respect of each application for consent licence or approval under this Lease
whether or not the application is withdrawn or rejected.

 

15



--------------------------------------------------------------------------------

4.18

Alienation

 

  4.18.1

Not to assign underlet or part with or share the possession control or
occupation of the whole or any part of the Premises save in accordance with this
clause 4.18;

 

  4.18.2

Not to assign underlet or part with or share the possession or control or
occupation of the whole or any part of the Premises without the consent in
writing of the Landlord first obtained such consent not to be unreasonably
withheld or delayed to a respectable and responsible assignee or underlessee of
good and sufficient financial standing (taking into account the financial
obligations under this Lease or an appropriate proportion of such financial
obligations in the case of an underlease of part only) and equal or greater
financial standing to the existing tenant proof of which is furnished to the
Landlord and upon any such assignment to obtain if the Landlord shall so require
an acceptable guarantor or guarantors who shall if required by the Landlord
enter into a direct covenant in the same form (mutatis mutandis) as that
contained in Schedule 5 for any assignee and subject to the following provisions
or such of them as may be appropriate, that is to say:

 

  4.18.3

The Tenant shall prior to any such assignment or underlease apply to the
Landlord and give all information concerning the proposed assignee or
underlessee as the Landlord may reasonably require.

 

  4.18.4

The Landlord’s consent to any such assignment or underletting shall be given in
writing and the Tenant shall pay the Landlord’s reasonable costs in connection
with the application for such consent whether or not such consent is granted or
refused.

 

  4.18.5

In the case of an assignment shall be of the entire of the Premises.

 

  4.18.6

In the case of an underlease

 

  (a)

the same shall be of the entire of the Premises or part of the Premises provided
however that there shall be no more than two occupiers (including if still in
occupation the Tenant) of the Premises at any one time and no such underlessee
shall be permitted to underlet part of the underlet premises;

 

  (b)

the sub-tenant shall pay an amount equal to the higher of (i) the then open
market rack rental value for the Premises with the benefit of the Easements
Rights and Privileges at the time of the granting of such underlease (or the
appropriate part thereof in the case of an underlease of part only) and (ii) the
yearly rent payable under this Lease at the time of the granting of such
underlease (or the appropriate part thereof in the case of an underlease of part
only);

 

  (c)

the Tenant shall procure that the sub-lessee shall execute in advance of such
sub-letting, whether of all or of part only of the Premises, a Deed of
Renunciation in respect of any statutory rights of renewal which might accrue to
it on the expiration of such sub-lease and shall indemnify the Landlord against
any loss, cost, claim, expense, action or demand arising in respect of any
breach of that obligation or as a result of any such statutory rights of renewal
nevertheless accruing to such sub tenant;

 

  (d)

unless the Landlord otherwise elects, the amount of rent charged under any such
underlease(s) and any other evidence in relation to any such underlease(s) shall
be disregarded in any review of the Rent payable under this Lease pursuant to
Schedule 3

 

16



--------------------------------------------------------------------------------

  4.18.7

An underlessee shall if required by the Landlord enter into a direct covenant
with the Landlord to perform and observe all the covenants (other than that for
payment of the rent hereby reserved) and conditions contained in this Lease (or
insofar as they relate to or affect the premises underlet in the case of an
underlease of part only) and every such underlease shall also be subject to the
following conditions, that is to say that it shall contain:

 

  (i)

an unqualified covenant on the part of the underlessee not to assign underlet or
part with or share the possession of part only of the premises thereby demised;

 

  (ii)

a covenant on the part of the underlessee not to assign or underlet the premises
thereby demised without obtaining the previous consent in writing of the
Landlord hereto not to be unreasonably withheld or delayed;

 

  (iii)

covenants and conditions in the same terms as nearly as circumstances admit as
those contained in this Lease;

 

  (iv)

a covenant, condition or proviso under which the rent reserved by the underlease
shall be reviewed at the Review Date (as defined in Schedule 3 of this Lease)

 

  (v)

a covenant, condition or proviso under which the rent from time to time payable
under such underlease shall not be less than the rent from time to time payable
hereunder; and

 

  (vi)

a covenant that any underleases granted out of such underlease whether
immediately or mediately shall contain provisions similar to those in this
clause 4.18.7.

 

  4.18.8

It shall be reasonable for the Landlord to withhold consent to any proposed
assignment, parting with or sharing of possession or control or occupation of
the Premises if such assignment or sublet, etc, would result in the termination
of the Landlord’s Option to Tax under Section 97(1) of the VAT Act.

 

  4.18.9

The Tenant shall indemnify and keep the Landlord indemnified from and against
all losses, costs, claims, demands, proceedings, damages, expenses and
liabilities arising out of the termination of the Landlord’s Option to Tax under
Section 97(1)(d)(iii),(iv) and (v) of the VAT Act to the extent that on any such
termination the Tenant shall, without prejudice to the generality of the
foregoing, pay on demand to the Landlord:

 

  (i)

an amount equal to the amount payable by the Landlord to the Revenue
Commissioners under the VAT Act as a result of the termination of the Landlord’s
Option to Tax referred to in this clause; and

 

  (ii)

where the amount payable under sub-paragraph (i) above is or will be subject to
tax in the hands of the Landlord such further sum as will leave the Landlord in
the same financial position as if such amount had not been subject to tax;

 

  (iii)

In respect of the above, the Landlord agrees to furnish to the Tenant a
calculation of any sums due (the “Statement”) signed by the Landlord’s auditors
or tax advisors and such Statement shall (save in the case of manifest error) be
final and binding on the parties.

 

17



--------------------------------------------------------------------------------

  4.18.10

In the case of any permitted underlease the Tenant further covenants and agrees:

 

  (a)

to enforce at the Tenant’s own expense the performance and observance by every
such undertenant of the covenants provisions and conditions of the underlease
and not at any time (either expressly or by implication) to waive any breach of
the same;

 

  (b)

not to agree any adjustment or revision to the rent with the undertenant without
the prior written consent of the Landlord;

 

  (c)

not to vary the terms of any permitted underlease without the prior written
consent of the Landlord; and

 

  (d)

to ensure that vacant possession of the underlet premises is quietly yielded up
by the undertenant at the expiration or sooner determination of the permitted
term of the underlease (and in any event on Termination of the Term) free from
any claims or potential claims under the Landlord and Tenant Acts 1967 to 2010.

 

  4.18.11

In clause 4.18.7 and in clause 4.18.10 the expression “underlease” shall include
an underletting as well (in an appropriate case) as a sufferance of any person
to occupy the Premises or any part of it as licensee or as concessionaire and
the expression “undertenant” and “underlet premises” shall be construed
accordingly.

 

  4.18.12

PROVIDED  ALWAYS and it is expressly agreed and declared that without prejudice
to any other ground on which the Landlord may be entitled to withhold or refuse
its consent the Landlord shall be entitled and it shall be deemed reasonable for
the Landlord to refuse its consent to any alienation if:

 

  (a)

the proposed assignee undertenant or other person as aforesaid intends to alter
the user of the Premises or any part of it in a manner which would be prohibited
under the provisions of this Lease relating to permitted user of the Premises or
under any superior lease or other deed or document affecting the Premises or the
Landlords title;

 

  (b)

in the Landlord’s reasonable opinion there are at the date of the application
for consent any material outstanding breaches of any of the covenants on the
part of the Tenant or conditions contained in this Lease;

 

  (c)

in the Landlord’s reasonable opinion the alienation is to a person Connected to
the Landlord; or

 

  (d)

where the proposed assignee or undertenant or other person as aforesaid enjoys
diplomatic or state immunity.

 

  4.18.13

To furnish to the Landlord or the assignee or undertenant as appropriate a
capital good record in accordance with the provisions of Section 95 (9) or
Section 64 (7) of the VAT Act at or prior to any permitted assignment or
underlease.

 

  4.18.14

If at any time during the Term the provisions of Section 32(2) of the Local
Government Reform Act 2014 apply to the Premises or any part of it to give to
the rating authority the notice provided for in sub-section 32(2)(a) of that Act
within the period specified in that sub-section (with a copy to the Landlord at
the same time) and to comply with the provisions of Section 32 of the said Act.

 

18



--------------------------------------------------------------------------------

  4.18.15

It shall be reasonable for the Landlord to require as a pre-condition to its
consent that the assignee undertenant licensee concessionaire or other person
executes and delivers to the Landlord prior to or contemporaneously with the
alienation in question a Deed of Renunciation such that the Landlord is
satisfied that on the determination of the Term whether by effluxion of time
re-entry notice surrender (whether by operation of law or otherwise) or by any
other means whatsoever of the Term (or if sooner the determination of the term
of any underlease) there will be no right or entitlement to a new tenancy under
Part 2 of the Landlord and Tenant (Amendment) act 1980 as amended.

 

  4.18.16

Without prejudice to the indemnity provided for in clause 4.18.9, prior to any
assignment, underlease, parting with or sharing of possession or control or
occupation of the whole Premises (hereinafter referred to as an ‘Alienation’),
the Tenant shall notify the Landlord in writing prior to such Alienation in
accordance with clause 14.8.3 indicating the name, address and other relevant
details as regards the proposed assignee, occupant or under-lessee in ordert hat
the Landlord can establish and confirm in writing to the Tenant whether the
proposed assignee, occupant or under-lessee is or is not connected with the
Landlord within the meaning of Section 97(3) of the VAT Act AND in the event of
the proposed assignee, occupant or under-lessee being so connected whether the
Alienation would result in a termination of the Landlord’s option to tax the
Lease pursuant to Section 97 (1)(d)(iii)(iv) or (v) of the VAT Act. In the event
that the proposed Alienation would result in a termination of the Landlord’s
option to tax pursuant to Section 97 (1)(d)(iii)(iv) or (v) of the VAT Act (and
the Tenant still wishes to proceed with the Alienation and the Landlord consents
to such Alienation and the Tenant otherwise complies with the covenants and
conditions of this clause 4.18 and this Lease in respect of such Alienation),
the Tenant shall prior to such Alienation pay to the Landlord a reimbursement
amount in respect of any VAT clawback or VAT payment obligation which would be
suffered by the Landlord as a result of the termination of the Landlord’s option
to tax. If this reimbursement amount is subject to Tax in the hands of the
Landlord, the Tenant shall also pay, in addition to the reimbursement amount,
such further sum which will leave the Landlord in the same position as if such
amount had not been subject to Tax. The Landlord shall furnish to the Tenant a
calculation of the sums due under this clause 14.8.16 (the “VAT Statement”)
signed by the auditors or tax advisers pursuant to Clause 14.8.9 above which VAT
Statement shall, save in the case of manifest error, be final and binding on the
parties.

 

4.19

Notice of Alienation

Within one calendar month after the execution of any assignment transfer
underlease or the devolution of the Premises to give notice in writing with
particulars to the Landlord’s Solicitors and to produce to them with such notice
such assignment or transfer or the counterpart of such underlease or the probate
or letters of administration or other instrument under which such devolution
arises.

 

4.20

Disclosure of Notices

Upon receipt of any notice order requisition direction or other thing from a
competent authority affecting or likely to affect the Premises (whether the same
shall be served directly on the Tenant or the original or a copy thereof be
received by the Tenant from any person whatsoever) forthwith to deliver to the
Landlord a copy thereof and so far as the provisions hereof require the Tenant
so to do to comply therewith at its own expense.

 

4.21

Unauthorised User

 

  4.21.1

Not to use or occupy the Premises or any part thereof or permit the same to be
used or occupied for any other purpose than the Permitted Use.

 

19



--------------------------------------------------------------------------------

  4.21.2

Not to permit or suffer anyone to sleep in the Premises and not to use or permit
or suffer the use of the same or any part thereof for residential purposes or as
licensed premises for the sale of excisable or intoxicating liquors or as an
amusement arcade or bingo hall or any similar user.

 

  4.21.3

Not to use the Premises or any part thereof or permit or suffer the same to be
used for gaming or as a betting office.

 

  4.21.4

Not to have or permit any sale by auction in or upon the Premises or any part
thereof.

 

4.22

Machinery Overloading and Inflammable Goods

 

  4.22.1

Not (except so far as the same shall be ancillary to the Permitted Use and the
installation or use of the same shall not amount to a breach of any other
provision herein) to erect or install or use in or upon any part of the Premises
any steam gas electric or other engine or machinery of any kind.

 

  4.22.2

Not to do or permit or bring in or upon the Premises anything which may throw on
the Premises or any adjoining premises any weight or strain in excess of that
which such premises are capable of bearing with due margin for safety and in
particular not to overload the floors or the electrical installations or the
other services of in or to the Premises nor suspend any excessive weight from
the ceilings or walls, stanchions or the structure thereof. The Tenant shall
seek professional advice at the Tenants own expense to ensure that there shall
not be an infringement of this covenant.

 

  4.22.3

Not to have store or keep upon the Premises or any part thereof any substance of
an explosive or of an inflammable or dangerous nature or such as might increase
the risk of fire or explosion or which might attack or in any way injure by
percolation corrosion or otherwise the Premises or any adjoining premises or the
keeping or use whereof may contravene any statutory or local regulation or
bye-law and in particular without prejudice to the generality of the foregoing
not to keep portable gas appliances for use on the Premises.

 

4.23

Planning Acts

 

  4.23.1

Not to do or omit or permit to be done or omitted anything on or in connection
with the Premises the doing or omission of which shall be a contravention of the
Planning Acts and / or the Building Regulations, or of any notices, orders,
licences, consents, permissions and conditions (if any) served, made, granted or
imposed thereunder or under any enactment repealed thereby and to indemnify (as
well after the expiration of the Term by effluxion of time or otherwise as
during its continuance) and keep indemnified the Landlord against all actions,
proceedings, damages, penalties, costs, charges, claims and demands in respect
of such acts and omissions or any of them and against the costs of any
application for Planning Permissions obtained by the Tenant and the works and
things done in pursuance thereof.

 

  4.23.2

In the event of the Landlord giving written consent to any of the matters in
respect of which the Landlord’s consent shall be required under the provisions
of this Lease or otherwise and in the event of permission from any Planning
Authority under the Planning Acts and / or the Building Regulations being
necessary for any additions, alterations, or changes in or to the Premises or
for the change of user thereof or for any development for which such consent has
been sought and obtained to apply at the cost of the Tenant to the relevant
local authority for all consents and permissions which may be required in
connection therewith and to give notice to the Landlord of the granting or
refusal (as the case may be) of all such approvals, certificates, consents and
permissions forthwith on the receipt thereof and to comply with all conditions,
regulations, bye-laws and other matters prescribed by any competent

 

20



--------------------------------------------------------------------------------

 

authority either generally or specifically in respect thereof and to carry out
such works at the Tenant’s own expense in a good and workmanlike manner to the
reasonable satisfaction of the Landlord and without prejudice to the generality
of the foregoing or to any other obligation of the Tenant or any other
requirement of the Landlord promptly furnish to the Landlord:

 

  (a)

a copy of any commencement notice or 7 day notice (including if reasonably
required by the Landlord all plans, documents, calculations, specifications,
particulars, certificates and notices accompanying it) filed with or given to
the building control or other competent authority in accordance with the
Building Regulations;

 

  (b)

any application for a fire safety certificate and/or disability access
certificate (or other certificate under the Building Regulations) for its prior
approval (which approval shall not, subject to the provisions of clause 4.6 be
unreasonably withheld or delayed);

 

  (c)

any fire safety certificate and disability access certificate (or other
certificate under the Building Regulations) issued;

 

  (d)

within one month of the practical completion of the works a certificate of
opinion of compliance by a member of the Royal Institute of Architects in
Ireland or Engineers Ireland (or any successor or substituted body of either)
that the design and construction of the works or (as applicable) the change of
use comply with the Planning Acts (including Building Regulations) and that all
such works and/or change of use have been carried out in substantial compliance
with the plans lodged with the relevant applications for planning permission, a
fire safety certificate and/or as applicable disability access certificate as
amended by any conditions imposed by the planning authority or building control
or other competent authority; and

 

  (e)

a certified copy of the Certificate of Compliance on Completion (including if
reasonably required by the Landlord, all plans, documents, calculations,
specifications, particulars and inspection plan(s) accompanying it) submitted to
the building control or other competent authority in accordance with the
Building Regulations together with evidence that the particulars relating to
such Certificate have been entered by the building control or other competent
authority on the relevant register maintained under the Building Regulations.

 

  4.23.3

To give notice forthwith to the Landlord of any notice order or proposal for a
notice or order served on the Tenant under the Planning Acts and / or the
Building Regulations and if so required by the Landlord to produce the same and
at the request the Landlord and the cost of the Tenant to make or join in making
such objections or representations in respect of any proposals as the Landlord
may require.

 

  4.23.4

To comply at its own cost with any notices or orders served on the Tenant in
respect of matters for which the Tenant its servants or agents are responsible
hereunder and to comply with all conditions attached to any permission granted
under the provisions of the Planning Acts and / or the Building Regulations.

 

  4.23.5

Not to implement any planning permission before it and any necessary fire safety
certificates have been produced to and approved by the Landlord (such approval
not to be unreasonably withheld or delayed).

 

  4.23.6

If and when called upon to do so to produce to the Landlord or its surveyors all
such plans, documents and other evidence as the Landlord may reasonably require
in order to satisfy itself that the provisions of this clause 4.23 have been
complied with in all respects.

 

21



--------------------------------------------------------------------------------

4.24

To Indemnify Against Claims

To take out and maintain at all times during the Term, with an insurer approved
by the Landlord and which approval shall not be withheld in respect of an
established insurer of good repute, a Policy or Policies of Insurance covering
Public Liability in an amount not less than €10,000,000 (ten million euro) and
Employers liability in respect of the Premises in each case in an amount of not
less than €13,000,000 (Thirteen Million Euro) for each and every claim or series
of claims arising from one occurrence and to ensure that each of the said
policies contain an “Indemnity to Principals” clause in favour of the Landlord
and to produce evidence that such policies are effected valid and subsisting (by
way of broker’s certificate or otherwise) and the receipt for payment of the
last premium thereon to the Landlord whenever reasonably required by the
Landlord to do so on demand and to indemnify and keep indemnified the Landlord
against all and any actions expenses costs claims damages and other liabilities
whatsoever in respect of the injury or death of any person or damage to any
property occurring during the Term howsoever arising and in particular without
prejudice to the generality of the foregoing arising directly or indirectly out
of:

 

  4.24.1

the state of repair or condition of the Premises;

 

  4.24.2

the making or exercising of any alteration to the Premises by the Tenant or any
sub-tenant or state of repair or condition of such alteration;

 

  4.24.3

the user of the Premises during the Term;

 

  4.24.4

any work carried out or in the course of being carried out on the Premises by
the Tenant or any sub-tenant;

 

  4.24.5

any breach of the terms of this Lease on the part of the Tenant or any
subtenant;

 

  4.24.6

anything now or hereinafter attached to or projecting from the Premises,

BUT EXCLUDING any actions, proceedings, demands, claims, losses, costs,
expenses, damages and liabilities solely and directly caused by any act or
neglect on the part of the Landlord, their servants or agents.

 

4.25

Fire Safety Requirements

 

  4.25.1

At all times during the Term to comply with all recommendations and all
requirements of the appropriate fire or local authority and the insurers in
respect of the safety and security of the Premises whether notified or directed
to the Landlord and then to the Tenant or directly to the Tenant in relation to
fire precautions and in particular the provision of fire screens and to comply
with all the regulations from time to time made by the Landlord in relation to
fire precautions and to indemnify the Landlord against any reasonably incurred
and properly vouched costs and expenses in complying with any such requirement
or written recommendation, and not to obstruct the access to or means of working
any apparatus and appliance for that purpose for the time being installed in the
Premises.

 

  4.25.2

If required by the Landlord for the purposes of safety or where required to
comply with the recommendations or the requirements of the Insurers of the
Building to pay to the Landlord on demand the cost of providing and installing
portable fire extinguishers fire hose reels or similar devices or at the
Landlord’s option to install same at the Landlord’s direction and at the
Tenant’s expense.

 

  4.25.3

In the event of the Premises or any part thereof being damaged or destroyed by
any of the Insured Risks to give immediate notice to the Landlord.

 

22



--------------------------------------------------------------------------------

4.26

Not to Obstruct Pipes

Not to stop up or obstruct or permit or suffer to be stopped up or obstructed or
to suffer any oil grease or other noxious or harmful matters or substances to
enter the drains sewers gutters pipes channels and watercourses of the Premises
and to employ such method for treating any deleterious effluent that may
reasonably be required by the Landlord or be required by the Local Authority
before permitting such effluent to enter any such drains sewers gutters pipes
channels and watercourses.

 

4.27

Make Good Loss

To indemnify and make good all loss sustained by the Landlord in consequence of
any breach by the Tenant or any underlessee of any covenant or condition on the
Tenant’s part herein contained.

 

4.28

Stamp Duty

To pay the stamp duty tax chargeable on the original and counterpart of this
Lease.

 

4.29

Yield Up

At the determination of the Term whether by effluxion of time re-entry notice
surrender (whether by operation of law or otherwise) or by any other means
whatsoever:

 

  4.29.1

Subject to clause 4.29.2 and 4.29.3, to yield up the Premises with vacant
possession in the condition set out in the Landlord’s Specification and in such
state of good and substantial repair and condition as shall be in accordance
with the continued performance and observance of the Tenant’s covenants
contained in this Lease and otherwise in compliance with the covenants on the
part of the tenant and conditions contained in this Lease.

 

  4.29.2

Unless and to the extent that the Landlord gives the Tenant notice in writing to
the contrary to remove all alterations or additions made to the Premises by or
on behalf of the Tenant or any undertenant or occupier in a good and workmanlike
manner and to procure that making good all damage caused to the Premises and any
Nearby Property by such removal and/or reinstatement to the reasonable
satisfaction of the Landlord.

 

  4.29.3

To remove all chattels belonging to or used by the Tenant or any occupier and
all tenant’s fixtures fittings and signs and other property belonging to the
Tenant or any occupier.

 

  4.29.4

To pay to the Landlord within fourteen days of written demand all fees and
expenditure (including VAT not recoverable by the Landlord) reasonably incurred
by the Landlord after the determination of the Term whether by effluxion of time
re-entry notice surrender (whether by operation of law or otherwise) or by any
other means whatsoever in repairing painting reinstating treating or decorating
the Premises so as to put them into the condition commensurate with the due
performance of the Tenant’s covenants contained in this Lease and additionally
to pay to the Landlord within seven days of written demand mesne profits at the
rate of the rents payable immediately prior to the determination of the Term
whether by effluxion of time re-entry notice surrender (whether by operation of
law or otherwise) or by any other means whatsoever and all additional rents due
or payable under this Lease for the period reasonably required for such
repairing painting reinstating treating and decoration of the Premises.

 

23



--------------------------------------------------------------------------------

4.30

Register of Companies

In the event that the Tenant or the Guarantor is at any time a company within
the meaning of the Companies Acts, 1963 to 2013 to maintain its registration in
the Companies Registration Office and not to permit same to lapse or to be
struck off the Register of Companies.

 

4.31

Use of Premises outside Business Hours

 

  4.31.1

The Landlord agrees that, subject to the provisions of this Clause 4.31, the
Tenant shall have access to the Premises 24 hours each day during each day of
the year.

 

  4.31.2

If the Tenant shall desire, from time to time, to use the Premises outside the
usual Business Hours of the Building, then (subject to the Landlord being able
to provide such staff, services and security for the Building, as the Landlord
may consider necessary) the Tenant shall be entitled to use and occupy the
Premises and have access thereto on the following terms and conditions:

 

  (a)

the Tenant shall make prior arrangements with the Landlord or with the Surveyor
or caretaker;

 

  (b)

the Tenant shall pay to the Landlord, on demand, the reasonable costs and
expenses incurred by the Landlord attributable to the Tenant’s access to and use
of the Premises outside the usual business hours of the Building or a fair
proportion of such costs to the extent that other tenants are using the Building
during the same hours as the Tenant;

 

  (c)

the Tenant shall, in relation to all such access and use:

 

  (i)

use only such parts of the Common Areas as Landlord shall designate;

 

  (ii)

take all proper, necessary and required action to keep the Building secure;

 

  (iii)

abide by such rules and regulations as are from time to time prescribed by the
Landlord (acting reasonably) for access, use and occupation of the Building
outside usual business hours;

 

  (iv)

not permit or suffer any keys or other means of access to the Building to be in
the hands of any person other than the trusted employees of Tenant or others
first approved of in writing by Landlord (acting reasonably);

 

  (v)

indemnify and keep indemnified the Landlord against all losses, claims,
liabilities, demands, proceedings, costs and expenses which are directly
attributable to the Tenant’s access to and use of the Premises and the Common
Areas outside usual business hours.

 

  4.31.3

The Landlord hereby reserves the right to deny the Tenant access to the Building
outside of Business Hours where the Tenant fails to comply with the provisions
of this Clause 4.31.

 

4.32

BER Certificate

 

  4.32.1

Where the Tenant prepares obtains commissions or procures a BER Certificate in
respect of the Premises to provide to the Landlord a copy of that BER
Certificate and any recommendation report and related information free of charge
within seven days of receipt and (if not apparent from that copy) supply details
to the Landlord of the reference number of that BER Certificate.

 

  4.32.2

Not without the prior written consent of the Landlord to cause or permit a BER
Certificate for the Premises to be invalidated or materially adversely affected.

 

24



--------------------------------------------------------------------------------

  4.32.3

To allow the Landlord to have access to all documentation data and information
in the Tenant’s possession or control reasonably required to prepare any BER
Certificate for the Premises;

 

  4.32.4

To comply in respect of the Premises with any duty or obligation lawfully
imposed under the EPB Regulations.

 

5

LANDLORD’S COVENANTS

The Landlord covenants with the Tenant:

 

5.1

Quiet Enjoyment

That the Tenant paying the rent hereby reserved and observing and performing the
several covenants and stipulations herein on its part contained shall peaceably
hold and enjoy the Premises during the Term without any interruption by the
Landlord or any person rightfully claiming under or in trust for it.

 

5.2

Services

Subject to payment by the Tenant of all sums due from the Tenant from time to
time in respect of the First Service Charge and the Second Service Charge to use
all reasonable endeavours to provide or procure the provision of the services
referred to in Part II of Schedule 2 and in part II of Schedule 6 PROVIDED
ALWAYS that:

 

  5.2.1

The Landlord shall not be liable to the Tenant in respect of any failure by the
Landlord to perform any of the services referred to in this Lease, whether
express or implied, unless and until the Tenant has notified the Landlord of
such failure and the Landlord has failed within a reasonable time to remedy the
same and then in such case the Landlord shall (subject to 5.2.2 and 5.2.3 below)
by liable to compensate the Tenant for the actual (but not consequential,
financial or other economic) loss or damage sustained by the Tenant after such
reasonable time as elapsed; and

 

  5.2.2

the Landlord shall be entitled at its discretion to cease to provide or vary any
of the services referred to in Part II of Schedule 2 and in part II of Schedule
6 if any such service shall in the reasonable opinion of the Landlord cease to
be for the benefit of the Building or any part thereof or become obsolete or
redundant or cease to be cost effective; and

 

  5.2.3

the Landlord shall not, in any circumstances, incur any liability for any
failure or interruption in any of the services provided by the Landlord or any
inconvenience or injury to person or property arising from such failure or
interruption due to mechanical breakdown, failure or malfunction, overhauling,
maintenance, repair or replacement, strikes, labour disputes, shortages of
labour or materials, inclement weather or any cause or other circumstance beyond
the control of the Landlord, provided that the Landlord shall use its reasonable
endeavours to cause the service in question to be reinstated with the minimum of
delay.

 

5.3

Insurance

 

  5.3.1

Subject to the Landlord being able to effect such insurance and to such terms
and conditions as are normally available from the insurance market, and subject
further to reimbursement by the Tenant of the Insurance Rent from time to time,
the Landlord hereby covenants with the Tenant to insure in the name of the
Landlord the Building and the Premises and all Landlord’s fixtures and fittings
therein and thereon

 

25



--------------------------------------------------------------------------------

 

(it being acknowledged by the Tenant that the Landlord has no obligation to
insure the fixtures, fittings, equipment or other contents of the Tenant (or any
sub-tenants) in the Premises) and to keep the same insured in the full
reinstatement cost (to be determined from time to time by the Landlord or its
surveyors) and including an inflationary factor against damage by the Insured
Risks PROVIDED HOWEVER that the Landlord shall not be responsible to the Tenant
its servants agents licensees invitees or visitors for any injury death damage
destruction financial or consequential loss whether to person or property due to
the state and condition of the Building or the Premises or any part thereof or
due to any act or default of any agent servant workman or other person
authorised by the Landlord to enter the premises save to the extent to which the
same may be insured against by the Landlord pursuant to the terms of this Lease.

 

  5.3.2

The Landlord covenants to use reasonable endeavours:

 

  (a)

To obtain from the Landlord’s insurers a waiver of its subrogation rights (if
any) against the Tenant in respect of the Premises so long as such a waiver is
available in the insurance market from reputable insurers upon reasonably
commercial terms;

 

  (b)

To cause the Landlord’s insurers to provide that the insurance policy or
policies in respect of the Insured Risks contain a provision that the insurance
is not invalidated by any change of occupancy or increase or risk taking place
in or on the premises without the knowledge of the Landlord provided that the
Landlord shall without undue delay upon the same coming to its knowledge give
notice to the insurers and the Tenant shall pay any additional premiums as may
be required from the date of such increase of risk so long as such provisions
are available in the insurance market from reputable insurers upon reasonably
commercial terms; and

 

  (c)

To notify the Tenant, as soon as reasonably practicable following implementation
thereof, of any material changes to the insurance policy or policies in respect
of the Insured Risks.

 

5.4

Reinstatement

In case the Premises or the Building or any part thereof shall be destroyed or
damaged by any of the Insured Risks then (subject to the Landlord obtaining
Planning Permission and all other necessary pertinent licences and approvals)
and as often as shall happen to lay out all monies received in respect of such
insurance as aforesaid as soon as practicable in or upon rebuilding, repairing
or reinstating the Premises and the Building substantially in accordance with
its existing plan and elevation in a good and substantial manner unless the
relevant policy shall have been vitiated or rendered less than fully effective
by any act, neglect, default or omission on the part of the Tenant PROVIDED
ALWAYS that in the event of the Landlord being unable to procure reinstatement
of the Premises substantially in accordance with its existing plan and elevation
due to refusal of planning or other approvals consents or licences the Tenant
agrees to surrender this Lease when called upon by the Landlord to do so
whereupon the said insurance monies shall belong absolutely to the Landlord, but
without prejudice to any claim by either party against the other in respect of
any antecedent breach of covenant.

 

26



--------------------------------------------------------------------------------

6

PROVISOS

Provided Always and it is hereby expressly agreed as follows:

 

6.1

Re-entry

If:

 

  6.1.1

the rents hereby reserved or any part thereof shall at any time be in arrear and
unpaid for fourteen (14) days after the same shall have become due (whether any
formal or legal demand therefor shall have been made or not); or

 

  6.1.2

the Tenant shall at any time fail or neglect to commence to perform or observe
any of the covenants conditions or agreements herein contained and on its part
to be performed and observed; or

 

  6.1.3

the Tenant or the Guarantor (either or both being a body corporate, or if more
than one body corporate then any one of them) shall compound or arrange with
creditors or go into liquidation either compulsorily or voluntarily or has a
winding-up petition presented against it or passes a winding-up resolution
(other than in connection with a members voluntary winding up for the purposes
of a solvent amalgamation or reconstruction first approved by the Landlord) or
resolves to present its own winding-up petition or is wound-up (whether in
Ireland or elsewhere) or a provisional liquidator is appointed or a receiver or
statutory receiver or receiver and manager or administrator is appointed in
respect of the Premises or any part of it or any of the assets or undertaking of
the Tenant or the Guarantor; or

 

  6.1.4

the Tenant or the Guarantor (either or both being a body corporate, or if more
than one of them) permit or suffer to be appointed any examiner or interim
examiner or administrator; or

 

  6.1.5

the Tenant or the Guarantor shall be unable or admits its inability to pay its
debts as they fall due; or

 

  6.1.6

the Tenant or the Guarantor (either or both being a body corporate) shall be
struck off the register in the Companies Registration Office or is dissolved and
is not re-instated within 30 days; or

 

  6.1.7

the Tenant or the Guarantor (either or both being an individual or firm or if
more than one individual or firm then any one of them) commits an act of
bankruptcy for the purposes of Section 7 of the Bankruptcy Act 1988 or shall
become bankrupt or has a bankruptcy petition presented against him or it (in
each case whether in Ireland or elsewhere) or is insolvent within the meaning of
the Personal Insolvency Act 2012 or suffers any distress or execution to be
levied on the Premises or compounds or arranges with his or its creditors or
shall have a receiving order made against him or it; or

 

  6.1.8

the Tenant or the Guarantor, being a Company incorporated outside the Republic
of Ireland is the subject of any proceedings or event analogous to those
hereinbefore referred to in its country of incorporation; or

 

  6.1.9

the Tenant or the Guarantor (either or both being an individual) dies or becomes
incapable of managing his affairs

then and in any such case it shall be lawful for the Landlord or any person or
persons duly authorised by it into or upon the Premises or any part thereof in
the name of the whole to re-enter and the Premises peaceably to hold and enjoy
thenceforth as if this Lease had not been made without prejudice to any right of
action or remedy of either party in respect of any antecedent breach of any of
the covenants by either party hereinbefore contained.

 

6.2

Suspension of Rent

In the event of the Premises or any part thereof being damaged or destroyed by
any of the Insured Risks from time to time so as to render the Premises unfit
for occupation and use or inaccessible, then (unless in the case of damage or
destruction by the Insured Risks the insurance monies shall be irrecoverable in
whole or in part by reason solely or in

 

27



--------------------------------------------------------------------------------

part of any act or neglect or omission of the Tenant) the rent hereby firstly
reserved and the First Service Charge and the Second Service Charge or a fair
proportion of them according to the nature and extent of the damage sustained
shall be suspended until the Premises and the Building or any part thereof shall
again be rendered fit for occupation and use and accessible or for the period of
four years from the date of such destruction or damage whichever is the shorter
and in the event of any dispute concerning the provisions of this sub-clause the
same shall be determined by a single arbitrator in accordance with the
provisions of the Arbitration Act 2010 and in the event that such reinstatement
continues to be prevented after the said four years then either the Landlord or
the Tenant shall be entitled at any time after the expiry of the said period of
four years to determine this Lease by serving written notice to that effect on
the other and upon service of which notice this Lease shall immediately cease
and determine but without prejudice to any claim by either party against the
other in respect of any antecedent breach hereof.

 

6.3

Pre-Emption

In the event that the Tenant wishes to assign its interest in the Lease or
underlet the Premises at any time during the Term (save by way of permitted
mortgage or charge to any bank or financial institution or by sharing occupation
of the Premises in accordance with Clause 4.18.16 of this Lease) then the
following provisions shall apply:

 

  6.3.1

In such circumstances the Tenant shall serve on the Landlord a written notice to
this effect (the “Sale Notice”) containing in full the terms on which the Tenant
wishes to assign this Lease or as the case may be underlet the Premises, and
offering to assign or underlet this Lease to the Landlord for the same
consideration.

 

  6.3.2

If the Landlord wishes to accept the offer made in the Sale Notice it will do so
by serving on the Tenant a written notice (the “Acceptance Notice”) within 15
Working Days of receipt of the Sale Notice by the Landlord (the “Offer Period”).
The Sale Notice will be deemed to have been received by the Landlord two Working
Days after service by post and the next Working Day after service by hand. On
the date of receipt by the Tenant of the Acceptance Notice (such notice will be
deemed to have been received by the Tenant two Working Days after service by
post and the next Working Day following service by hand) a binding contract
shall then have been constituted between the Tenant and the Landlord for the
assignment by the Tenant of its interest in this Lease or as the case may be the
underletting by the Tenant of the Premises to the Landlord on the terms set out
in the Sale Notice.

 

  6.3.3

If the Landlord does not serve an Acceptance Notice during the Offer Period,
then the Tenant may at any time during the period of five (5) months from the
date of expiry of the Offer Period (the “Transfer Period”) market the Lease or
seek to underlet the Premises with a view to securing an offer from a bona fide
arms-length third party.

 

  6.3.4

If the Tenant secures an offer from a bona fide arms-length third party which is
consistent with or in excess of the offer contained in the Sale Notice then, but
strictly subject to the other provisions of this clause 6.3 and the provisions
of clause 4.18, the Tenant may assign its interest in this Lease or as the case
may be underlet the Premises to such third party at any time during the Transfer
Period on the terms of such offer PROVIDED ALWAYS that the Transfer Period shall
be deemed to be automatically extended by the period equivalent to the time
elapsing between the date of the Tenant’s application to the Landlord for
consent to the assignment under clause 4.18 of this Lease and the date at which
the Landlord formally responds to such application (whether by way of consent,
refusal or request for further information).

 

  6.3.5

If the offer obtained by the Tenant is less than that contained in the Sale
Notice but the Tenant wishes nevertheless to accept it, then the Tenant shall
serve on the Landlord a further written notice (the “Further Sale Notice”)
containing full details

 

28



--------------------------------------------------------------------------------

 

of such lower offer. If the Landlord wishes to accept the offer made in the
Further Sale Notice it may do so by serving on the Tenant an Acceptance Notice
within twelve (12) Working Days of the date of receipt by the Landlord of the
Further Sale Notice. The Further Sale Notice will be deemed to have been
received by the Landlord two Working Days after service by post and the next
Working Day after service by hand. On the date of receipt by the Tenant of the
Acceptance Notice (such notice will be deemed to have been received by the
Tenant two Working Days after service by post and the next Working Day following
service by hand or by confirmed fax) a binding contract shall then have been
constituted between the Tenant and the Landlord for the assignment by the Tenant
of its interest in this Lease or as the case may be the underletting of the
Premises by the Tenant to the Landlord on the terms set out in the Further Sale
Notice.

 

  6.3.6

If the Landlord does not serve an Acceptance Notice within the period specified
in clause 6.3.5 above following receipt of the Further Sale Notice, then the
Tenant may at any time during the Transfer Period or a period of five months
from the date of the Further Sale Notice (whichever period is longer), but
strictly subject to the other terms and conditions of this clause 6.3 and of
clause 4.18, assign its interest in this Lease or underlet the Premises to the
relevant third party.

 

  6.3.7

The procedure set out in this clause 6.3 will be repeated whenever the Tenant
wishes to assign its interest in this Lease or underlet the Premises during the
Term.

 

  6.3.8

Whenever a binding contract for the sale of this Lease shall be constituted
between the Tenant and the Landlord pursuant to this clause 6.3, the sale shall
be governed by the provisions of the then current conditions (special and
general) of sale as recommended by the Law Society of Ireland (which expression
shall include any substitute or successive body).

 

6.4

Notices

 

  6.4.1

Any demand or notice required to be given to, or served on the Tenant the
Guarantor shall be duly and validly served if addressed to the Tenant or the
Guarantor (as the case may be and, if the Tenant or the Guarantor constitutes
more than one person, then addressed to any of them) and delivered personally,
or sent by pre-paid registered or recorded delivery mail, or sent by facsimile
transmission addressed (in the case of a company) to its registered office, or
(whether a company or individual) to its last known address, or (in the case of
a notice to the Tenant) to the Premises.

 

  6.4.2

Any notice required to be given or served on the Landlord shall be sufficiently
served if sent by pre-paid registered or recorded delivery mail, addressed:

 

  (a)

For as long as the Lessor’s interest herein is vested in the parties named as
Landlord at the start of this Lease, to:

 

   

John Ronan and Castle Cove Property Developments Limited

   

Treasury Building

   

Lower Grand Canal Street

   

Dublin 2

 

   

or such other address as shall have been notified in writing to the Tenant for
the purpose of service of notices on the Landlord; and

 

  (b)

otherwise, (in the case of a company) to the Landlord’s registered office, or
(in the case of an individual) to its last known address.

 

  6.4.3

A Notice sent by post shall be deemed to have been given forty-eight hours after
the time of posting to the address to which it was sent.

 

29



--------------------------------------------------------------------------------

6.5

Plans

The Plans annexed to this Lease and the details shown thereon shall be for the
purpose of identification only and no warranty or condition expressed or implied
shall be given or be deemed to be given in respect of such Plans or the details
shown thereon or any matter or thing shown thereon or referred to.

 

6.6

Waiver of Right to Surrender

In case the Premises or any part thereof shall be destroyed or become ruinous
and uninhabitable or incapable of beneficial occupation or enjoyment by or from
any of the Insured Risks during the Term the Tenant hereby absolutely waives and
abandons its rights (if any) to surrender this Lease under the provisions of
Section 40 of the Landlord & Tenant Law Amendment, Ireland, Act 1860 or
otherwise.

 

6.7

No Warranty

Nothing in this Lease contained shall be deemed to constitute any warranty by
the Landlord that the Premises or any part thereof are authorised under the
Planning Acts or otherwise for use for any specific purpose.

 

6.8

Consents, Agreements etc. of Landlord

No consent, agreement, variation, waiver or approval under this Lease or
modification of this Lease shall bind the Landlord unless same is in writing
duly signed and executed by a duly authorised officer of the Landlord (or by a
person duly authorised in writing by the Landlord).

 

6.9

No Continuing Liability

The obligations of the Landlord under this Lease are personal to and shall be
fully binding on the owner of the reversion to this Lease from time to time but
shall not be enforceable against any person who has owned the reversion after
that person has parted with all interest in it (except in relation to any period
when that person was actually the owner of the reversion to this Lease).

 

6.10

Severance

In the event that any covenant or condition contained in this Lease shall be
determined to be void or unenforceable in whole or in part for any reason
whatsoever such unenforceability or invalidity shall not affect the
enforceability or validity of the remaining covenants and conditions or parts of
it and such void covenants or conditions shall be deemed to be severable from
any other covenants and conditions or parts of it. If any covenant or provision
contained in this Lease shall be determined to be void or unenforceable in whole
or in part by reason of the area, scope, duration or type of restriction covered
by the said covenant the same shall be given effect to in such reduced or
modified form as may be decided as reasonable by any Court of competent
jurisdiction.

 

6.11

No Set-Off

The Tenant shall not be entitled to make any counterclaim in respect of or set
off against any payments due or payable to the Landlord under this Lease or
otherwise and agrees to make all such payments in full irrespective of any
set-off or any counterclaim of any nature.

 

30



--------------------------------------------------------------------------------

6.12

No Waiver

If the Landlord accepts or demands the rents reserved by this Lease or other
sums reserved or made payable under this Lease after the Landlord or its agents
have become aware of or have had notice of any breach, non-performance or
non-observance of any of the covenants on the part of the Tenant (or any
undertenant or other occupier) or conditions contained in this Lease or any
underlease, such acceptance of or demand for the rent or any other additional
rents or sums will not waive any such breach, non-performance or non-observance
or any of the Landlord’s rights or remedies under or by virtue of the Lease or
otherwise (including without limitation any rights of forfeiture or re-entry)
and the breach, non-performance or non-observance will be a continuing breach,
non-performance or non-observance of the covenants or conditions in question so
long as it continues and the acceptance of or demand for any rent reserved by
this Lease or any additional rents or any such sums shall not be a defence in
any action or proceeding by or on the part of the Landlord.

 

6.13

Jurisdiction

This Lease shall be governed by and construed in all respects in accordance with
the Law of the Republic of Ireland and the Irish Courts shall have exclusive
jurisdiction in relation to any disputes arising under or connected with this
Lease and the Tenant and any Guarantor agree that any process may be served on
them by leaving a copy of the relevant document at the Premises PROVIDED HOWEVER
that the Landlord shall retain the right at its sole election to sue the Tenant
and any Guarantor elsewhere including in the Courts of the Landlord’s and / or
the Tenant’s and / or the Guarantor’s domicile.

 

6.14

Measurement

It is agreed that for the purposes of this Lease that the net lettable area of
the Premises (excluding Car Spaces) is 10,266 square feet (ten thousand two
hundred and sixty six square feet).

 

7

TENANT’S BREAK OPTION

 

7.1

The Tenant shall have the right to terminate this Lease on the Break Option Date
subject to the following terms and conditions:

 

  7.1.1

The Tenant shall give the Landlord no less than nine (9) months prior notice in
writing of its intention to exercise the said right (the “Option Notice”) (and
in this regard time shall be of the essence); and

 

  7.1.2

On the Break Option Date the Tenant shall deliver the Premises to the Landlord
free from any claims under the Landlord and Tenant Acts, 1967 – 2010 with no
person (whether the Tenant or any other person) being in occupation of the
Premises or any part of the Premises and on the basis that neither the Tenant
nor any other person has any claim right or licence of any kind to possess or
occupy the Premises or any part of the Premises; and

 

  7.1.3

The Tenant shall continue to be responsible for the rents and all additional
rents and all other payments and outgoings payable on foot of this Lease up to
the Break Option Date; and

 

  7.1.4

Any such termination shall be without prejudice to any antecedent breach by
either the Landlord or Tenant of any of their respective covenants herein
contained; and

 

  7.1.5

Subject to the provisions of this Lease the Tenant shall pay to the Landlord all
VAT (if any) which it is obliged to pay under the VAT Act and arising on the
termination of the Lease.

 

7.2

Without prejudice to the provisions of Clause 7.1, the Tenant shall perform and
observe all the covenants and conditions contained in this Lease and on its part
to be performed and

 

31



--------------------------------------------------------------------------------

 

observed up to the relevant Break Option Date, notwithstanding which, for the
avoidance of doubt, failure of the Tenant to comply with this covenant shall not
result in the loss of the break option provided for in Clause 7.1 save where
such failure is a breach of one, several or all of clauses 7.1.1, 7.1.2, 7.1.3
or 7.1.5 which shall be a breach resulting in loss of the break option provided
for in this clause 7.

 

7.3

In the event that and strictly subject to the Tenant serving a written notice
(the “Statement Notice”) on the Landlord no less than six (6) months prior to
the Break Option Date (and in this regard time shall be of the essence)
requiring the Landlord to send to the Tenant a written statement setting out
such payments as must be made pursuant to clause 7.1.3 not later than 14 days
before the Break Option Date (the “Statement”) (to the intent that if the Tenant
fails to send the Statement Notice, the Landlord will have no obligation to send
the Statement), the Landlord will, not later than 14 days before the Break
Option Date, send to the Tenant the Statement.

 

7.4

If the Lease is determined under this clause 7 above, the Landlord shall within
a reasonable period of the Break Option Date repay to the Tenant a due
proportion (on a daily basis) of any payments made under clause 7.1.3 paid in
advance in respect of any period after the Break Option Date.

 

8

GUARANTOR COVENANTS

 

8.1

In consideration of this Lease having been entered into at its request, the
Guarantor covenants with the Landlord, as a primary obligation, in the terms set
out in Schedule 5.

 

8.2

The Guarantor irrevocably consents to any process in any legal action or
proceedings arising out of or in connection with this Lease being served on it
in accordance with the provisions of this Lease relating to the service of
notices. Nothing contained in this Lease shall affect the right to serve process
in any other manner permitted by law.

IT IS HEREBY CERTIFIED that for the purposes of Section 29 of the Companies Act,
1990 the Landlord and / or the Tenant and / or the Guarantor are not connected
with one another in a manner which would require this transaction to be ratified
by resolution of either.

IT IS HEREBY CERTIFIED for the purposes of Section 31 of the Companies Act, 1990
the Landlord and / or the Tenant and / or the Guarantor are not connected with
one another in a manner which would require this transaction to be ratified by
resolution of the Guarantor.

IN WITNESS of which this Lease has been executed as a Deed by the parties to it
in the manner following and on the date and year first above written.

 

32



--------------------------------------------------------------------------------

SCHEDULE 1

Part I

Premises

ALL THAT portion of the Building being that part of the first floor thereof more
particularly shown inlined in red on Plan 5 annexed hereto and including:

 

1.

the internal plaster surfaces and finishes of all structural or load bearing
walls and columns therein or which enclose the same, but not any other part of
such walls or columns;

 

2.

the entirety of all non-structural or non-load bearing walls and columns
therein;

 

3.

the inner half severed medially of the internal non load bearing walls (if any)
that divide the same from other parts of the Building;

 

4.

the floor finishes thereof and all carpets save that the lower limit of the
Premises shall not extend to anything below the floor finishes except that
raised floors and the cavity below them shall be included;

 

5.

the ceiling finishes thereof, including all suspended ceilings (if any) and
light fittings save that the upper limit of the Premises shall not extend to
anything above the ceiling finishes except that the cavity above any suspended
ceiling shall be included;

 

6.

All window frames and window furniture and all glass in the windows and all
doors, door furniture and door frames;

 

7.

All sanitary and hot and cold water apparatus and equipment and the radiators
(if any) therein and all fire fighting equipment and hoses therein exclusively
serving the Premises;

 

8.

All Conduits therein and exclusively serving the same;

 

9.

All landlord’s fixtures, fittings and any equipment in or on the said lands
premises and buildings; and

 

10.

Any additions alterations and improvements to the Demised Premises.

Part II

Building

ALL THAT the Office Building situate at 1 Burlington Road and the rere of 40/42
Mespil Road in the City of Dublin as delineated and shown for the purpose of
identification only on Plan 3 annexed hereto and thereon outlined in red.

 

33



--------------------------------------------------------------------------------

Part III

Exceptions and Reservations

Excepting and reserving unto the Landlord and all other persons at any time
authorised by them or any of them or otherwise entitled to the same rights as
follows, exercisable in accordance with the provisions set out herein:

 

1.

Full right and liberty to build upon and develop the Building and any adjoining
premises or property now or hereafter belonging to the Landlord or to build upon
or to extend in height or otherwise such premises from time to time adjoining or
adjacent to the Premises or any building or any part thereof of which the
Premises form part notwithstanding that the access of light and air to the
Premises and the lights windows and openings thereof may be affected.

 

2.

The free and uninterrupted passage and running of the Utilities through the
Conduits which are now, or may at any time throughout the Term (or any extension
or renewal thereof) be in, on, under or passing through the Premises.

 

3.

Full right and liberty at all reasonable times to enter upon the Premises with
or without appliances, equipment of any sort and workmen and others as often as
may be necessary to view the state and condition of and to repair and maintain
the Premises and (where same cannot reasonably be carried out at reasonable cost
without accessing the Premises) clean alter renew remove or install such gutters
pipes sewers drains wires conduits ducts flues and watercourses serving the
Premises and adjoining premises and the Building (including the right if
necessary to erect and maintain scaffolding).

 

4.

The right to erect essential scaffolding for the minimum period necessary for
the purpose of repairing or cleaning the Common Areas or any adjoining property
or in connection with the exercise of any of the rights mentioned in this
Schedule notwithstanding such scaffolding may temporarily interfere but not in
any way materially prevent the proper access to and other enjoyment and use of
the Premises.

 

5.

The full rights of support and of shelter and protection to adjoining premises
are at present enjoyed from the Premises.

 

6.

All rights of light and air and other easements and rights now enjoyed by any
other part or parts of the Building or any adjoining property over the Premises.

 

7.

The full right and liberty to enter upon the Premises following the provision of
at least 7 days prior written notice (save in the case of emergency when no
notice is required) at any time during the Term in order to build on or into any
party or other walls of the Premises the person or persons exercising such
rights making good all damage to the structure of the Premises thereby
occasioned.

 

8.

The full right and liberty to enter upon the Premises at all reasonable times
during the Term on provision of reasonable prior notice (save in cases of
emergency when no notice shall be required) to gain access to the Premises and /
or to the balcony or terrace (if any) forming part of the Premises as necessary
for the purposes of carrying out the services described in Schedule 2.

 

34



--------------------------------------------------------------------------------

9.

The full right and liberty to develop the remainder of the Building or any
adjoining property now or hereafter of the Landlord throughout the Term (or any
extension or renewal thereof) in such manner as the Landlord shall think fit.

 

10.

The airspace above the Premises.

 

11.

The full right and liberty to close off the Common Areas or any part thereof for
temporary period for the purpose of repairing, maintaining, replacing and
renewing same.

 

12.

The full right and liberty upon reasonable notice to the Tenant to re-locate the
Car Spaces allocated to the Tenant to a different part of the Basement from time
to time.

 

13.

The right to regulate and control the use of the Common Areas in accordance with
the principles of good estate management and in particular (but not by way of
limitation) to:

 

  (a)

vary or to change the use of, close or control access to the whole or any part
of the Common Areas;

 

  (b)

make regulations for the control, regulation and limitation of pedestrian or
vehicular traffic in the Common Areas or in any part thereof and to erect such
signs as may be appropriate;

 

  (c)

the right to make rules and regulations in accordance with the principles of
good estate management as follows:

 

  (i)

for the control, regulation and limitation of the traffic vehicular and
otherwise into and from and within the Building and in particular regulation for
the delivery and storage of stocks and goods;

 

  (ii)

for the storage, removal and disposal of waste;

 

  (iii)

for the security of the Building as a whole or in respect of any part or parts;

 

  (iv)

for emergency action and procedure;

 

  (v)

for fire precautions.

PROVIDED THAT the Landlord or the person exercising the foregoing rights shall
exercise such rights in accordance with the principles of good estate
management.

Part IV

Easements, rights and privileges

 

1.

The full right for the Tenant, its servants, agents or licensees to use the
Common Areas or any part thereof for all proper purposes in connection with the
use and enjoyment of the Premises and the Car Spaces PROVIDED ALWAYS THAT at any
time during the Term or any extension thereof the Landlord shall have full right
and liberty in its absolute discretion to alter, stop up or block such Common
Areas or any part or parts thereof, but not preventing the access to the
Premises.

 

35



--------------------------------------------------------------------------------

2.

The right for the Tenant to use six (6) car spaces in the Basement in such
positions as are allocated to the Tenant from time to time with reasonable prior
notice (which shall mean two weeks prior written notice for the avoidance of
doubt), the initial allocation being spaces numbered 40,44,45,46,47 and 48
(Basement -1) shown inlined in red on Plan No. 1 annexed hereto.

 

3.

The free passage and running of utilities (subject to temporary interruption for
repair, maintenance, renewal or replacement) to and from the Premises through
the Conduits which are now laid or (throughout the Term (or any extension or
renewal thereof)) shall be laid in, under or through other parts of the Building
so far as any of the same are necessary for the reasonable use and enjoyment of
the Premises.

 

4.

The right of way for emergency purposes only over those parts of the Common
Areas coloured blue on the Plans annexed hereto.

 

5.

The right of way in the event of emergency only over that part of Block A shown
shaded yellow on Plan 3 annexed hereto.

 

6.

The right to use the existing bathrooms or toilet facilities and the existing
lobby area on the first floor of the Building in common with any other
occupational tenant located on the first floor of the Building.

 

7.

Subject to:

 

  (a)

The prior written consent of the Landlord and the Landlord’s prior approval of
the size and location of any satellite dish equipment;

 

  (b)

The Tenant paying all costs properly incurred by the Landlord in considering any
application for such consent, including reasonable costs for professional advice
in reviewing the application;

 

  (c)

There being adequate and suitable space available on the roof of the Building at
the time the Tenant makes an application for the Landlord’s consent;

 

  (d)

The satellite dish equipment proposed to be installed by the Tenant having
weight loading within acceptable limits;

The right for the Tenant at the Tenant’s own expense to install and maintain on
the roof of the Building satellite dish equipment of a type acceptable to the
Landlord and reasonably necessary for the Tenant’s use and enjoyment of the
Premises, further subject to the Tenant complying with all requirements of the
Landlord.

 

8.

Subject to:

 

  (a)

The prior written consent of the Landlord and the Landlord’s prior approval of
the size and location of any such HVAC condensers;

 

36



--------------------------------------------------------------------------------

  (b)

The Tenant paying all costs properly incurred by the Landlord in considering any
application for such consent, including reasonable costs for professional advice
in reviewing the application;

 

  (c)

There being adequate and suitable space available in the Basement on the wall
beside the Car Spaces at the time the Tenant makes an application for Landlord’s
consent;

 

  (d)

The HVAC condensers proposed to be installed by the Tenant having weight loading
within acceptable limits;

The right for the Tenant at the Tenant’s own expense to install and maintain in
the Basement one HVAC condenser of a type acceptable to the Landlord and
necessary for the Tenant’s use and enjoyment of the Premises and the Car Spaces
on the wall beside each (where possible and practicable) of the Car Spaces ,
further subject to the Tenant complying with all requirements of the Landlord.

 

37



--------------------------------------------------------------------------------

Schedule 2

Part I

First Service Charge

 

1.

The Tenant shall pay the Tenant’s Proportion of the First Service Charge on the
days and in the manner and otherwise in accordance with the provisions
hereinafter contained;

 

2.

The amount of the First Service Charge shall be ascertained and certified by a
certificate (hereinafter called “the certificate”) signed by the Landlord’s
auditors or accountants (at the discretion of the Landlord) acting as experts
and not as arbitrators annually and so soon after the end of the Landlord’s
financial year as may be practicable and shall relate to such year in manner
hereinafter mentioned;

 

3.

The expression “the Landlord’s financial year” shall mean the period from the
1st day of January in each year to the 31st day of December of that same year or
such other annual period as the Landlord may at its discretion from time to time
determine as being that in which the accounts of the Landlord either generally
or relating to the Building shall be made up;

 

4.

A copy of the certificate for each such financial year shall be supplied by the
Landlord to the Tenant on written request and without charge to the Tenant;

 

5.

The certificate shall contain a summary of the Landlord’s said costs and
expenses incurred by the Landlord during the Landlord’s financial year to which
it relates together with a summary of the relevant details and figures forming
the basis of the First Service Charge and the certificate (or a copy thereof
duly certified by the person by whom the same was given) shall be conclusive
evidence for the purposes hereof of the matters which it purports to certify
save in circumstances of manifest error;

 

6.

The expression “the costs and expenses incurred by the Landlord” as hereinbefore
used shall be deemed to include not only those costs and expenses hereinbefore
described which have been actually disbursed incurred or made by the Landlord
during the year in question but also such reasonable part of all such costs and
expenses hereinbefore described which are of a periodically recurring nature
(whether recurring by regular or irregular periods) whenever disbursed incurred
or made and whether prior to the commencement of the Term or otherwise including
a sum or sums of money by way of reasonable provision for anticipated
expenditure in respect thereof as the Landlord or its auditors or accountants
(as the case may be) may in their discretion allocate to the year in question as
being fair and reasonable in the circumstance;

 

7.

The Tenant shall with every quarterly payment of rent reserved hereunder pay to
the Landlord such sum in advance and on account of the First Service Charge as
the Landlord or its auditors or accountants (as the case may be) shall specify
at their reasonable discretion to be a fair and reasonable interim payment.

 

8.

As soon as practicable after the signature of the certificate the Landlord shall
furnish to the Tenant an account of the First Service Charge payable by the
Tenant for the year in question due credit being given therein for all interim
payments made by the Tenant in respect of the said year and upon the furnishing
of such account showing such adjustment

 

38



--------------------------------------------------------------------------------

 

as may be appropriate there shall be paid by the Tenant to the Landlord the
amount of the First Service Charge as aforesaid or any balance found payable or
there shall be allowed by the Landlord to the Tenant any amount which may have
been overpaid by the Tenant by way of interim payment as the case may require;

 

9.

It is hereby agreed and declared that nothing in this Clause or these presents
contained shall disable the Landlord from maintaining an action against the
Tenant in respect of non-payment of any such interim payment as aforesaid
notwithstanding that the certificate had not been signed at the time of the
proceedings.

 

10.

It is hereby agreed and acknowledged that the First Service Charge payable by
the Tenant hereunder shall include (meaning that the Reception Rent and Gym Rent
shall be added to any other costs and expenses) the Tenant’s Proportion of the
Reception Rent and the Gym Rent, such rents to be calculated in accordance with
Clause 11 of this Part I Schedule 2.

 

11.

From the date hereof until 31 July 2015:

 

  (i)

the Reception Rent shall be calculated at a rate of €50.00(fifty euro) per
square foot; and

 

  (ii)

the Gym Rent shall be calculated at a rate of €25.00 (twenty five euro) per
square foot;

and thereafter each rent shall be adjusted on 1 August 2015 and on 1 August of
every fifth year thereafter (each an “Additional Rent Review Date”). From each
Additional Rent Review Date the Reception Rent and the Gym Rent payable shall be
an amount equal to the Reception Rent and the Gym Rent each adjusted by
reference to the Society of Chartered Surveyors / Investment Property Databank
Office Rental Value Index (latest issue) (or in the event that such index no
longer exists, by reference to the change in the cost of living as recorded by
the Consumer Price Index), and by increasing or decreasing the Reception Rent
and the Gym Rent payable on the day immediately preceding each Additional Rent
Review Date in proportion to the rise or fall in the respective index figures
between the previous Additional Rent Review Date and the current Additional Rent
Review Date. From each Additional Rent Review Date until the next such review
date the Tenant’s Proportion of the First Service Charge payable hereunder shall
include the Tenant’s Proportion of the Reception Rent and the Gym Rent so
adjusted.

 

12.

Immediately upon receipt of each payment of the Tenant’s Proportion of the First
Service Charge the Landlord may deduct therefrom and pay to itself for the
Landlord’s own use and benefit and free from any claims of the Tenant that part
of the said payment comprising the Tenant’s Proportion of the Reception Rent and
the Gym Rent.

 

13.

The inclusion of any of the Services in this Schedule shall not imply an
obligation on the part of the Landlord or the Superior Landlord to provide such
Service.

PROVIDED ALWAYS and notwithstanding anything herein contained it is agreed and
declared that the provisions of sub-clause (8) of this Clause shall continue to
apply notwithstanding the expiration or sooner determination of the term hereby
granted but only in respect of the period down to such expiration or sooner
determination of the Term; and

 

39



--------------------------------------------------------------------------------

PROVIDED ALWAYS that the Landlord shall have full discretion acting in
accordance with good estate management to determine whether any cost or expense
should form part of the First Service Charge or the Second Service Charge.

 

40



--------------------------------------------------------------------------------

Part II

(Services)

 

1.

Repairing, renewing, replacing, maintaining, decorating and (where appropriate)
cleaning, washing down, lighting, heating, servicing and (as and where
necessary) renewing the Common Areas and, without prejudice to the generality of
the foregoing, the lobby and toilet facilities on the first floor of the
Building.

 

2.

Maintaining and, when necessary, replacing carpets, furnishings and equipment in
the Common Areas as the Landlord may reasonably determine and, without prejudice
to the generality of the foregoing, the lobby and toilet facilities on the first
floor of the Building.

 

3.

Maintaining, repairing, operating, inspecting, servicing, overhauling, cleaning,
lighting and (as and where necessary) renewing or replacing the air conditioning
plant and equipment (if any) in the Building, and all plant machinery, apparatus
and equipment within the Common Areas from time to time and , without prejudice
to the generality of the foregoing, the lobby and toilet facilities on the first
floor of the Building.

 

4.

Maintaining, repairing, renewing, operating, inspecting, servicing, overhauling,
cleaning and (as and where necessary) renewing or replacing all security and
emergency systems for the Building.

 

5.

Providing and maintaining and renewing name boards and signs in the main
entrance hall Reception and any other parts of the Building and all directional
signs and fire regulation notices and any flags, flag poles and television and
radio aerials.

 

6.

Providing and maintaining any dustbins or receptacles for refuse for the
Building and the cost of collecting, storing and disposing of refuse.

 

7.

The provision, maintenance, replacement, planting and cultivation of all
landscaping and floral and artistic displays in the Common Areas.

 

41



--------------------------------------------------------------------------------

8.

Providing heating and cooling to the Premises in accordance with the following
specification during the hours of 6.00am to 7.00pm Monday to Friday or such
further hours which the Landlord may deem appropriate acting reasonably and such
other times as the Tenant may request (at the Tenant’s cost) PROVIDED ALWAYS
that the Landlord shall maintain heating and cooling to the Premises within 10%
(Ten Per Cent) of the following parameters for chilled water, LPHW heating and
ventilation as set out in this clause 8 of Part II of Schedule 2 (the
“Parameters”), throughout the Term and rebalance affected systems or circuits,
as appropriate, in the event that chilled water and LPHW heating and ventilation
fall outside those Parameters:

Chilled Water Design Parameters:

 

Floor

CHW Flowrate Flow Temperature Return Temperature

Calculated

KW Load

First Floor Area 1

4.1 l/s 6 deg C 11 deg C 86.2 kW          

LPHW Heating Design Parameters:

 

Floor

LPHW Flowrate Flow Temperature Return Temperature

Calculated KW

Load

First Floor Area 1

2.04 l/s 82 deg C 71 deg C 94.25 kW          

Ventilation Design Parameters:

 

Floor

Supply Air

Volume Flowrate

Supply Air Temperature.

(Summer)

Supply Air

Temperature

(Winter)

Return Air

Volume

Flowrate

First Floor Area 1

2.0 m3/s 18 deg C 18 deg C 2.0 m3/s          

and providing heating and cooling to the Common Areas to the specification
reflected in the mechanical and electrical specification set out in the Schedule
4 hereto to such temperatures as the Landlord may from time to time consider
reasonably adequate between the hours of 7.00 am and 7.00 pm, Monday to Friday
or such other hours which the Landlord may deem appropriate acting reasonably
and for such periods of the year as the Landlord shall reasonably deem
desirable.

 

9.

Any other services relating to the Common Areas or any part thereof which the
Landlord shall provide from time to time if, in its opinion such service is
desirable or necessary in the interests of good estate management for the
maintenance, upkeep or cleanliness of the Common Areas or for the benefit of all
of the occupiers of the Building or otherwise in accordance with the principles
of good estate management.

 

10.

Providing a staffed reception in the Reception between the hours of 07:00 to
19:00 Monday to Friday excluding public holidays.

 

11.

Providing security personnel in the Building between the hours of 07:00 to 19:00
Monday to Friday excluding public holidays.

 

42



--------------------------------------------------------------------------------

Part III

(Expenditure)

 

1.

The cost of management (including the collection of service charge) and of
employing management agents, and accountants, auditors and surveyors in
connection with surveying and accounting functions or the provision of services
to the Common Areas.

 

2.

The cost of employing (whether by the Landlord or any managing agents) such
staff as the Landlord may in its absolute discretion consider appropriate for
the performance of the services including reception and security personnel and
all other expenditure ancillary to the employment of such persons including:

 

  (i)

salaries, wages, insurances, pensions and pension contributions and other
statutory contributions or levies;

 

  (ii)

the provision of appropriate working clothing;

 

  (iii)

the provision of appropriate vehicles, tools, equipment and apparatus for the
proper performance of the services

 

3.

All rates, taxes, assessments, duties, charges, impositions and outgoings
whatsoever whether parliamentary, local or of any other description which may be
assessed, charged, imposed or payable on or in respect of the whole or any part
of the Common Areas.

 

4.

The cost of the supply of electricity, gas, oil and other fuel for the provision
of the services and the cost of any electricity generating, transforming,
monitoring, metering and distribution plant apparatus and equipment in or
serving the Common Areas.

 

5.

Interest and fees in respect of money borrowed to finance the provision of the
services and the cost referred to in this part of this Schedule or any of them.

 

6.

The cost to the Landlord of abating any nuisance in respect of the Common Areas
or any part of it.

 

7.

Any legal costs and expenses incurred in the course of managing, operating and
maintaining the Building and enforcing any covenants, conditions and regulations
with respect thereto or complying with or otherwise taking action on any notice
or orders in respect of the Common Areas and all legal and other costs and
expenses incurred by the Landlord in enforcing the Landlord’s contractual rights
pursuant to any collateral warranties issued to it in respect of any defect or
disrepair in the Common Areas against any building contractor, sub-contractors,
architect, mechanical and electrical engineer and civil and structural engineer
involved in the design and construction of the Building.

 

8.

Any VAT (or any tax of a similar nature which may be substituted for or levied
in addition to it) incurred by the Landlord on the cost referred to in this part
of this Schedule or any of them save to the extent that such VAT (or other tax)
is recoverable by the Landlord pursuant to the provisions of the VAT Act as
amended from time to time.

 

9.

Such sums as the Landlord shall, in its reasonable discretion, consider
desirable to set aside from time to time for the purpose of providing for
periodically recurring items of expenditure, whether recurring at regular or
irregular intervals (such sums to be held in a separate interest bearing deposit
account);

 

43



--------------------------------------------------------------------------------

10.

The Reception Rent;

 

11.

The Gym Rent;

 

12.

All other costs incurred in connection with provision of the services.

 

44



--------------------------------------------------------------------------------

Schedule 3

Rent Review Provisions

 

1

Interpretation

In this Schedule the following expressions shall have the following meanings
respectively:

“Review Date” shall mean the              day of                     2019 and
on the day of                              every fifth year thereafter any date
so stipulated by virtue of paragraph 2.6 of this Schedule.

 

1.1

“Review Rent” shall mean the full yearly open market rent without any deduction
whatsoever at which the Premises and the six (6) Car Spaces might reasonably be
expected to be let at the relevant Review Date in the open market without a fine
or premium and with vacant possession thereof by a willing landlord to a willing
tenant for a term of fifteen (15) years computed from the relevant Review Date
with an entitlement for the Tenant to terminate the said lease as of the tenth
(10th) anniversary of the relevant Review Date and otherwise on the same terms
and conditions in all other respects as this present Lease (save as to the
amount of rent first reserved under this Lease but including the provisions for
rent review) and upon the assumptions that:

 

  (i)

the Premises are provided to the Tenant as per the Landlord’s Specification (at
the Landlord’s expense) and are fitted-out to a high quality standard and ready
for immediate use and occupation.

 

  (ii)

in case the building of which the Premises form part or any part of it has been
destroyed or damaged it has been fully restored.

 

  (iii)

all the obligations on the part of the Tenant and the Landlord contained in this
Lease have been fully complied with.

 

  (iv)

no work has been carried out to the Premises which would diminish its rental
value other than works to comply with statutory requirements.

 

  (v)

the Premises (excluding Car Spaces) comprise 10,266 square feet (ten thousand
two hundred and sixty six square feet) of net lettable office space provided
that, for the avoidance of doubt, the Premises has beneficial use of six (6) Car
Spaces.

and there being disregarded:

 

  (1)

any effect on rent of the fact that the Tenant or any underlessee has been in
occupation of the Premises and any goodwill attached to the Premises by reason
of the carrying on thereat of the business of the Tenant or any underlessee;

 

  (2)

any effect on rent of any alterations to the Premises or any part thereof
carried out by the Tenant or any underlessee with the consent of the Landlord at
the Tenant’s or underlessee’s own expense (otherwise than in pursuance of any
obligation to the Landlord) and carried out during the Term or pursuant to any
Agreement for Lease;

 

45



--------------------------------------------------------------------------------

  (3)

any rent free concession reduced or abated rent or inducement of any kind which
would or might be given to an incoming tenant on the grant of a lease of the
Premises at the relevant Review Date to the intent that there shall be no
reduction in the Review Rent to reflect such rent free concession reduced or
abated rent or inducement or to compensate the Tenant for any absence of same;

 

1.2

“Surveyor” means an independent Chartered Surveyor experienced in the letting of
office premises in the area in which the Premises are located.

 

2

Review Rent

The yearly rent first reserved and payable from each Review Date until the next
Review Date (or, in the case of the period commencing on the last Review Date
during the Term, until expiry of the Term) shall be the Review Rent.

 

2.1

Agreement or determination of the reviewed rent

If the Landlord and the Tenant shall not have agreed the Review Rent by the
Review Date (or such extended period as may be agreed between the Landlord and
the Tenant) the Landlord or the Tenant may by notice in writing to the the other
party require the Review Rent to be determined by the Surveyor who shall be
appointed forthwith by the Landlord and the Tenant or (in default of agreement
at any time about his appointment) as nominated by the President for the time
being of the Society of Chartered Surveyors on the application of either the
Landlord or the Tenant.

 

2.2

Functions of Surveyor

 

  2.2.1

Unless the Landlord elects that the Surveyor shall act as an expert he shall act
as an Arbitrator and the arbitration shall be conducted in accordance with the
Arbitration Act.

 

  2.2.2

If the Surveyor is appointed as an expert he shall be required to give notice to
the Landlord and the Tenant inviting each of them to submit to him within such
time limits as he shall stipulate a proposal for the Review Rent and affording
each party the opportunity to give in writing or otherwise a statement of
reasons in support of its proposal and to make submissions in respect of each
other’s statement of reasons but the Surveyor shall not be bound thereby and
shall make the determination in accordance with his own judgement.

 

  2.2.3

If the Surveyor shall fail to determine the Review Rent within four months of
his appointment or nomination or if he shall relinquish his appointment or die
or if it shall become apparent that for any reason he will be unable or unfit to
complete his duties hereunder a new Surveyor shall be appointed or nominated in
his place in accordance with sub-clause 2.1 above.

 

2.3

Fees of Surveyor

The fees and expenses of the Surveyor including the costs of his nomination
shall be in the award of the Surveyor (but this shall not preclude the Surveyor
from notifying both parties of his total fees and expenses notwithstanding the
non-publication at the time of his

 

46



--------------------------------------------------------------------------------

award). Without prejudice to the foregoing, both the Landlord and the Tenant
shall be entitled to pay the entire fees and expenses due to the Surveyor and
thereafter recover as a simple contract debt the amount (if any) due from the
party who failed or refused to pay same.

 

2.4

Interim payments pending determination

If upon any such review the amount of the Review Rent shall not be ascertained
or determined prior to the Review Date the Tenant shall continue to pay the rent
payable hereunder immediately prior to the relevant Review Date (the “Current
Rent”) until the Gale Day next following the ascertainment or determination of
the Review Rent whereupon there shall be due as a debt: (i) payable on demand by
the Tenant to the Landlord (if the Review Rent is higher than the Current Rent)
a sum equal to the amount by which the Review Rent for the period since the
Review Date exceeds the Current Rent for that period and in addition shall pay
interest on said sums at the Base Rate from time to time from the Review Date
until the date of actual payment; or (ii) by the Landlord to the Tenant (if the
Review Rent is lower than the Current Rent payable before the Review Date) a sum
equal to the amount by which the Current Rent for the period since the Review
Date exceeds the Review Rent for that period and in addition shall pay interest
on the said sums at the Base Rate from time to time from the Review Date until
the date of actual payment.

 

2.5

Rent review memorandum

If upon any such review as aforesaid it shall be agreed or determined that the
Review Rent is greater or less than the Current Rent the Landlord and the Tenant
shall as soon as practicable after such determination or expiration complete and
sign a written memorandum recording the Review Rent payable from the Review Date
payable and the Tenant shall pay the Stamp Duty payable on such Memorandum.

 

2.6

Rent restrictions

In the event of either the Landlord or the Tenant being prevented or prohibited
in whole or in part from determining the Review Rent by reason of any
Legislation Statute Government Order or Decree or Notice then the date at which
the review would otherwise have taken effect shall be deemed to be extended to
permit and require such review to take place on the first date thereafter upon
which Review Rent may be determined and if there shall be a partial prevention
only there shall be a further review on the first date or dates as aforesaid.

 

47



--------------------------------------------------------------------------------

Schedule 4

Landlord’s Specification

 

48



--------------------------------------------------------------------------------

Schedule 5

Guarantee

 

1.

Guarantee

The Guarantor hereby covenants with the landlord:

 

1.1

as a primary obligation that the Tenant or the Guarantor shall at all times
during the Term (including any continuation or renewal of this Lease) duly
perform and observe all the covenants on the part of the Tenant contained in
this Lease, including the payment of the rents and all other sums payable under
this Lease in the manner and at the times herein specified and the Guarantor
hereby indemnifies the Landlord against all claims demands losses damages
liability costs fees and expenses whatsoever sustained by the Landlord by reason
of or arising in any way directly or indirectly out of any default by the Tenant
in the performance and observance of any of its obligations or the payment of
any rent and other sums arising before or after the expiration or termination of
this Lease.

 

1.2

that the Guarantor is jointly and severally liable with the Tenant (whether
before or after any disclaimer by a liquidator, official assignee or trustee in
bankruptcy or other persons administering the assets of the Tenant or whether
before or after any repudiation by an examiner or other persons administering
the assets of the Tenant) for the fulfilment of all the obligations of the
Tenant under this Lease and agrees that the Landlord in the enforcement of its
rights hereunder, may proceed against the Guarantor as if the Guarantor was
named as the Tenant in this Lease;

 

1.3

that the Guarantor shall not claim in any liquidation, bankruptcy, examinership,
composition or arrangement of the Tenant in competition with the Landlord and
shall remit to the Landlord the proceeds of all judgements and all distributions
it may receive from any liquidator, examiner, official assignee, trustee in
bankruptcy or supervisor of the Tenant and shall hold for the benefit of the
Landlord all security and rights the Guarantor may have over assets of the
Tenant whilst any liabilities of the Tenant or the Guarantor to the Landlord
remain outstanding;

 

1.4

that the Guarantor shall:

 

  1.4.1

if a liquidator, official assignee or trustee in bankruptcy or examiner shall
disclaim, surrender or repudiate this Lease; or

 

  1.4.2

if this Lease shall be forfeited; or

 

  1.4.3

if the Tenant shall cease to exist,

on notice in writing given to the Guarantor by the Landlord within twelve
(12) months after such disclaimer or other event accept from and execute and
deliver to the Landlord a new lease of the Premises subject to and with the
benefit of this Lease (if the same shall still be deemed to be extant at such
time) for a term commencing on the date of the disclaimer or other event and
continuing for the residue then remaining unexpired of the Term, such new lease
to be at the cost of the Guarantor and to be at the same rents (the

 

49



--------------------------------------------------------------------------------

initial annual rent being the same as that payable under this Lease at the time
of any disclaimer or at the time of the happening of any event referred to
above) and subject to the same covenants conditions and provisions as are
contained in this Lease;

 

1.5

if following the occurrence of the events referred to in paragraph 1.4 the
Landlord shall not require the Guarantor to take a new lease, the Guarantor
shall nevertheless upon demand pay to the Landlord a sum equal to the rents and
other sums that would have been payable under this Lease but for the disclaimer,
forfeiture or other event in respect of the period from and including the date
of such disclaimer, forfeiture or other event until the expiration of twelve
(12) months therefrom or until the Landlord shall have granted a lease of the
Premises to a third party (whichever shall first occur).

 

2.

Waiver by guarantor

The Guarantor hereby waives any right to require the Landlord to proceed against
the Tenant or to pursue any other remedy whatsoever which may be available to
the Landlord before proceeding against the Guarantor.

 

3.

Postponement of participation by guarantor in security

The Guarantor shall not be entitled to participate in any security held by the
Landlord in respect of the Tenant’s obligations to the Landlord under this Lease
or to stand in the place of the Landlord in respect of any such security until
all the obligations of the Tenant or the Guarantor to the Landlord under this
Lease have been performed or discharged.

 

4.

No release of guarantor

 

4.1

None of the following, or any combination thereof, shall release, determine,
discharge or in any way lessen or affect the liability of the Guarantor as
principal debtor under this Lease or otherwise prejudice or affect the right of
the Landlord to recover from the Guarantor to the full extent of this guarantee:

 

4.2

any neglect, delay or forbearance of the Landlord in endeavouring to obtain
payment of the rents or any part or parts thereof and / or the amounts required
to be paid by the Tenant or in enforcing the performance or observance of any of
the obligations of the Tenant under this Lease;

 

4.3

any refusal by the Landlord to accept rent tendered by or on behalf of the
Tenant at a time when the Landlord was entitled (or would after the service of a
notice under Section 14 of the 1881 Act have been entitled) to re-enter the
Premises;

 

4.4

any extension of time given by the Landlord to the Tenant;

 

4.5

any variation of the terms of this Lease (including any reviews of the rent
payable under this Lease) or the transfer of the Landlord’s reversion or the
assignment of this Lease;

 

4.6

any change in the constitution, structure or powers of either the Tenant, the
Guarantor or the Landlord or the liquidation, receivership, examinership,
administration or bankruptcy (as the case may be) of either the Tenant or the
Guarantor;

 

50



--------------------------------------------------------------------------------

4.7

any legal limitation, or any immunity, disability or incapacity of the Tenant
(whether or not known to the Landlord) or the fact that any dealings with the
Landlord by the Tenant may be outside or in excess of the powers of the Tenant;

 

4.8

any other act, omission, matter or thing whatsoever whereby, but for this
provision, the Guarantor would be exonerated either wholly or in part (other
than a release under seal given by the Landlord).

 

5.

Benefit of guarantee

This guarantee shall ensure for the benefit of the successors and assigns of the
Landlord under this Lease without the necessity for any assignment thereof.

 

6.

Joint and several

Where the Guarantor consists of two or more persons the covenants contained in
this Lease shall be deemed to be made by such persons jointly and severally.

 

51



--------------------------------------------------------------------------------

Schedule 6

Part I

Second Service Charge

 

1.

The Tenant shall pay the Tenant’s Share of the Second Service Charge on the days
and in the manner and otherwise in accordance with the provisions hereinafter
contained;

 

2.

The amount of the Second Service Charge shall be ascertained and certified by a
certificate (hereinafter called “the certificate”) signed by the Landlord’s
auditors or accountants (at the discretion of the Landlord) acting as experts
and not as arbitrators annually and so soon after the end of the Landlord’s
financial year as may be practicable and shall relate to such year in manner
hereinafter mentioned;

 

3.

The expression “the Landlord’s financial year” shall mean the period from the
1st day of January in each year to the 31st day of December of that same year or
such other annual period as the Landlord may at its discretion from time to time
determine as being that in which the accounts of the Landlord either generally
or relating to the Building shall be made up;

 

4.

A copy of the certificate for each such financial year shall be supplied by the
Landlord to the Tenant on written request and without charge to the Tenant;

 

5.

The certificate shall contain a summary of the Landlord’s said costs and
expenses incurred by the Landlord during the Landlord’s financial year to which
it relates together with a summary of the relevant details and figures forming
the basis of the Second Service Charge and the certificate (or a copy thereof
duly certified by the person by whom the same was given) shall be conclusive
evidence for the purposes hereof of the matters which it purports to certify
save in circumstances of manifest error;

 

6.

The expression “the costs and expenses incurred by the Landlord” as hereinbefore
used shall be deemed to include not only those costs and expenses hereinbefore
described which have been actually disbursed incurred or made by the Landlord
during the year in question but also such reasonable part of all such costs and
expenses hereinbefore described which are of a periodically recurring nature
(whether recurring by regular or irregular periods) whenever disbursed incurred
or made and whether prior to the commencement of the Term or otherwise including
a sum or sums of money by way of reasonable provision for anticipated
expenditure in respect thereof as the Landlord or its auditors or accountants
(as the case may be) may in their discretion allocate to the year in question as
being fair and reasonable in the circumstance;

 

7.

The Tenant shall with every quarterly payment of rent reserved hereunder pay to
the Landlord such sum in advance and on account of the Second Service Charge as
the Landlord or its auditors or accountants (as the case may be) shall specify
at their reasonable discretion to be a fair and reasonable interim payment.

 

8.

As soon as practicable after the signature of the certificate the Landlord shall
furnish to the Tenant an account of the Second Service Charge payable by the
Tenant for the year in question due credit being given therein for all interim
payments made by the Tenant in respect of the said year and upon the furnishing
of such account showing such adjustment

 

52



--------------------------------------------------------------------------------

 

as may be appropriate there shall be paid by the Tenant to the Landlord the
amount of the Second Service Charge as aforesaid or any balance found payable or
there shall be allowed by the Landlord to the Tenant any amount which may have
been overpaid by the Tenant by way of interim payment as the case may require;

 

9.

It is hereby agreed and declared that nothing in this Clause or these presents
contained shall disable the Landlord from maintaining an action against the
Tenant in respect of non-payment of any such interim payment as aforesaid
notwithstanding that the certificate had not been signed at the time of the
proceedings.

 

10.

Immediately upon receipt of each payment of the Tenant’s Proportion of the
Second Service Charge the Landlord may deduct therefrom and pay to itself for
the Landlord’s own use and benefit.

 

11.

The inclusion of any of the Services in this Schedule shall not imply an
obligation on the part of the Landlord or the Superior Landlord to provide such
Service.

PROVIDED ALWAYS and notwithstanding anything herein contained it is agreed and
declared that the provisions of sub-clause (8) of this Clause shall continue to
apply notwithstanding the expiration or sooner determination of the term hereby
granted but only in respect of the period down to such expiration or sooner
determination of the Term; and

PROVIDED ALWAYS that the Landlord shall have full discretion acting in
accordance with good estate management to determine whether any cost or expense
should form part of the First Service Charge or the Second Service Charge.

 

53



--------------------------------------------------------------------------------

Part II

(Services)

 

1.

Repairing, renewing, replacing, maintaining, decorating and (where appropriate)
cleaning, washing down, lighting, heating, servicing and (as and where
necessary) renewing the First Floor Common Areas and, without prejudice to the
generality of the foregoing, the lobby, fire alarm panel and toilet facilities
on the first floor of the Building.

 

2.

Maintaining and, when necessary, replacing carpets, furnishings, consumables and
equipment in the First Floor Common Areas as the Landlord may in its absolute
discretion determine and, without prejudice to the generality of the foregoing,
the lobby, fire alarm panel and toilet facilities on the first floor of the
Building.

 

3.

Maintaining, repairing, operating, inspecting, servicing, overhauling, cleaning,
lighting and (as and where necessary) renewing or replacing the air conditioning
plant and equipment (if any) in the First Floor Floor Common Areas and all plant
machinery, apparatus and equipment within the First Floor Common Areas from time
to time and , without prejudice to the generality of the foregoing, the lobby,
fire alarm panel and toilet facilities on the first floor of the Building.

 

4.

Maintaining, repairing, renewing, operating, inspecting, servicing, overhauling,
cleaning and (as and where necessary) renewing or replacing all security and
emergency systems for the First Floor Common Areas.

 

5.

Providing and maintaining any dustbins or receptacles for refuse for the
Building and the cost of collecting, storing and disposing of refuse.

 

6.

The provision, maintenance, replacement, planting and cultivation of all
landscaping and floral and artistic displays in the First Floor Common Areas.

 

7.

Providing heating and cooling to the First Floor Common Areas to the
specification reflected in the mechanical and electrical specification set out
in the Schedule 4 hereto to such temperatures as the Landlord may from time to
time consider reasonably adequate between the hours of 7.00 am and 7.00 pm,
Monday to Friday or such other hours which the Landlord may deem appropriate
acting reasonably and for such periods of the year as the Landlord shall
reasonably deem desirable.

 

8.

Any other services relating to the First Floor Common Areas or any part thereof
which the Landlord shall provide from time to time if, in its opinion such
service is desirable or necessary in the interests of good estate management for
the maintenance, upkeep or cleanliness of the First Floor Common Areas or for
the benefit of all of the occupiers of the first floor or otherwise in
accordance with the principles of good estate management.

 

9.

Providing and maintaining name boards and signs in the entrance hall and any
other parts of the first floor of the Building and all directional signs and
fire regulation notices and any flags, flag poles and television and radio
aerials.

 

54



--------------------------------------------------------------------------------

Part III

(Expenditure)

 

1.

The cost of management (including the collection of the Second Service Charge)
and of employing management agents, and accountants, auditors and surveyors in
connection with surveying and accounting functions or the provision of services
to the First Floor Common Areas

 

2.

The cost of employing (whether by the Landlord or any managing agents) such
staff as the Landlord may in its absolute discretion consider appropriate for
the performance of the services referred to in this Schedule including reception
and security personnel and all other expenditure ancillary to the employment of
such persons including:

 

  (i)

salaries, wages, insurances, pensions and pension contributions and other
statutory contributions or levies;

 

  (ii)

the provision of appropriate working clothing;

 

  (iii)

the provision of appropriate vehicles, tools, equipment and apparatus for the
proper performance of the services referred to in this Schedule

 

3.

All rates, taxes, assessments, duties, charges, impositions and outgoings
whatsoever whether parliamentary, local or of any other description which may be
assessed, charged, imposed or payable on or in respect of the whole or any part
of the First Floor Common Areas.

 

4.

The cost of the supply of electricity, gas, oil and other fuel for the provision
of the services referred to in this Schedule and the cost of any electricity
generating, transforming, monitoring, metering and distribution plant apparatus
and equipment in or serving the First Floor Common Areas.

 

5.

Interest and fees in respect of money borrowed to finance the provision of the
services referred to in this Schedule and the cost referred to in this part of
this Schedule or any of them.

 

6.

The cost to the Landlord of abating any nuisance in respect of the First Floor
Common Areas or any part of it in so far as the same is not the liability of any
one tenant or occupier of the Building.

 

7.

Any legal costs and expenses incurred in the course of managing, operating and
maintaining the First Floor Common Areas and enforcing any covenants, conditions
and regulations with respect thereto or complying with or otherwise taking
action on any notice or orders in respect of the First Floor Common Areas and
all legal and other costs and expenses incurred by the Landlord in enforcing the
Landlord’s contractual rights pursuant to any collateral warranties issued to it
in respect of any defect or disrepair in the First Floor Common Areas against
any building contractor, sub-contractors, architect, mechanical and electrical
engineer and civil and structural engineer involved in the design and
construction of the Building.

 

55



--------------------------------------------------------------------------------

8.

Any VAT (or any tax of a similar nature which may be substituted for or levied
in addition to it) incurred by the Landlord on the cost referred to in this part
of this Schedule or any of them save to the extent that such VAT (or other tax)
is recoverable by the Landlord pursuant to the provisions of the VAT Act as
amended from time to time.

 

9.

Such sums as the Landlord shall, in its absolute discretion acting reasonably,
consider desirable to set aside from time to time for the purpose of providing
for periodically recurring items of expenditure, whether recurring at regular or
irregular intervals (such sums to be held in a separate interest bearing deposit
account);

 

10.

All other costs properly incurred in connection with provision of the services
referred to in this Schedule.

 

56



--------------------------------------------------------------------------------

SIGNED AND DELIVERED

as a deed by JOHN RONAN

in the presence of:

/s/  John Ronan

 

 

 

PRESENT when the Common Seal of

CASTLE COVE PROPERTY DEVELOPMENTS

LIMITED was affixed hereto as a deed

/s/  John Ronan

Director

/s/  Jodi Ronan

Director / Secretary

 

57



--------------------------------------------------------------------------------

PRESENT when the Common Seal of

HORIZON PHARMA SERVICES LIMITED

(THE TENANT)

was affixed hereto as a deed:

  /s/  Patrick Ashe

Director

  /s/   David Kelly

Director / Secretary

 

 

 

PRESENT when the Common Seal of

HORIZON PHARMA PUBLIC LIMITED COMPANY

(THE GUARANTOR)

was affixed hereto as a deed:

  /s/  Timothy P. Walbert

Director

  /s/  Paul W. Hoelscher

Director / Secretary

 

58